Citation Nr: 0120410	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  95-11 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased combined rating for 
fibrositis of muscles of the right shoulder and cervical 
spine, currently assigned a combined rating of 50 percent. 

2.  Entitlement to service connection for right carpal tunnel 
syndrome on a primary basis.  

3.  Entitlement to secondary service connection for right 
carpal tunnel syndrome.

4.  Entitlement to service connection for right ulnar tunnel 
syndrome on a primary basis.  

5.  Entitlement to secondary service connection for right 
ulnar tunnel syndrome.

6.  Entitlement to service connection for PTSD on a primary 
basis.

7.  Entitlement to secondary service connection for PTSD.

8.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a back 
disorder.

9.  Entitlement to service connection for a right knee 
disorder on a primary basis.  

10.  Entitlement to secondary service connection for a right 
knee disorder.  

11.  Entitlement to service connection for a left knee 
disorder on a primary basis.  

12.  Entitlement to secondary service connection for a left 
knee disorder.  

13.  Entitlement to service connection for reflex sympathetic 
dystrophy.  

14.  Entitlement to extension beyond November 30, 1995, of a 
temporary total post surgical convalescent rating for right 
shoulder surgery performed in November 1994.  

15.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

16.  Entitlement to an automobile or other conveyance.  

17.  Entitlement to adaptive equipment for an automobile.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran was a member of the Virginia Army National Guard 
from February 1976 to October 1976 and had active duty for 
training from August 1, 1976 to October 18, 1976.

The appeal of the veteran's claims for entitlement to an 
increased combined rating for fibrositis of muscles of the 
right shoulder and cervical spine; entitlement to service 
connection for carpal tunnel syndrome and ulnar tunnel 
syndrome, both on primary and secondary bases; and whether 
new and material evidence has been presented to reopen a 
claim for service connection for a back disorder, all arise 
from an August 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, denying an increased rating from the 40 percent 
then assigned for fibrositis of the neck and right shoulder, 
and denying service connection for right carpal tunnel 
syndrome, a right upper extremity condition, and a back 
condition.  By a March 1995 rating decision the right upper 
extremity condition was noted to be right ulnar tunnel 
syndrome, and the RO continued to deny service connection for 
that disorder.  The RO has considered the claims of 
entitlement to service connection for right carpal tunnel 
syndrome and right ulnar tunnel syndrome both on a primary 
basis and as secondary to the veteran's service-connected 
fibrositis of the neck and right shoulder.  The Board of 
Veterans Appeals (Board) notes that the veteran was 
previously denied service connection for a back disorder by 
the Board in July 1984.  However, the RO in the current 
appeal has considered only whether a well-grounded claim had 
been presented for service connection for a back disorder, 
not whether new and material evidence had been presented to 
reopen the claim.

The claim of entitlement to service connection for disorders 
of the left and right knees arises from an October 1996 RO 
decision denying as not well grounded the claim of 
entitlement to service connection for a bilateral knee 
condition.  The Board has construed these as four separate 
issues - primary service connection for a left knee disorder, 
primary service connection for a right knee disorder, 
secondary service connection for a left knee disorder, and 
secondary service connection for a right knee disorder - 
based on the veteran's contentions regarding the etiology of 
these disorders.  She has stated that these disorders are 
related to falls in service and/or falls related to her 
service-connected fibrositis of the right shoulder and 
fibrositis of the neck.  While the veteran submitted multiple 
statements thereafter in November 1996, December 1996, 
January 1997, March 1997, and April 1997, it was not readily 
discernable from these statements, owing in part to their 
illegibility and in part to their incoherence, whether or not 
she intended to appeal the October 1996 denial of service 
connection for left and right knee disorders.  Accordingly, 
the RO in May 1997 sent the veteran a letter requesting 
clarification as to which issues addressed in the October 
1996 rating decision she wished to appeal.  The veteran did 
not submit a statement specifically responsive to the RO's 
May 1997 request.  However, the Board notes that in one 
statement received from the veteran in April 1997 she made 
several references to disagreement with the RO's decisions, 
and she therein also made at least two references to 
entitlement to disability benefits for disorders of her 
knees.  The Board construes this April 1997 submission as a 
notice of disagreement with the RO's denial of service 
connection for left and right knee disorders.  Because these 
claims have been the subject of a timely notice of 
disagreement, pursuant to Court precedent they have remained 
in appellate status and are the subject of Remand, infra.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The claims of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU), and entitlement to extension of a 
temporary total post surgical convalescent rating based on 
right shoulder surgery on November 7, 1994, arise from the 
March 1995 RO decision, in pertinent part, denying the TDIU 
claim, and granting a temporary total post-surgical 
convalescent rating for the period from November 4, 1994 
through the end of February 1995.  By a June 1995 rating 
decision the RO granted an extension of that temporary total 
rating through the end of May 1995, pursuant to 38 C.F.R. 
§ 4.30.  By a February 1996 decision the RO granted further 
extension of the temporary total rating through the end of 
November 1995, affording the veteran the maximum one year of 
temporary total convalescent rating allowable under 38 C.F.R. 
§ 4.30.  The veteran has continued to disagree, requesting 
further extension of the temporary total post surgical 
convalescent rating, and has perfected her appeal as to this 
claim.

The claim of entitlement to service connection for PTSD 
arises from a June 1996 RO decision denying that claim.  The 
Board has considered the veteran's appeal to involve separate 
claims for PTSD, on primary and secondary bases, because the 
veteran has claimed PTSD due to an injury in service, as well 
as PTSD due to trauma associated with treatment for service-
connected residuals of that injury, most of which treatment 
has occurred post service. 

The issues of entitlement to an automobile or other 
conveyance and entitlement to adaptive equipment for an 
automobile arise from a May 1999 rating action.  A notice of 
disagreement as to these issues was received later in May 
1999 and a statement of the case as to these issues was 
issued in August 1999.

The appeal of the claim for service connection for reflex 
sympathetic dystrophy syndrome arises from the November 1999 
RO decision denying that claim.  In December 1999 the RO 
issued a Statement of the Case in response to the veteran's 
notice of disagreement with the denial of that claim.  The 
veteran in a December 1999 VA Form 9 has reported that she 
wished to appeal "everything."  This must necessarily 
include the claims for entitlement to an automobile or other 
conveyance, entitlement to adaptive equipment for an 
automobile, and entitlement to service connection for reflex 
sympathetic dystrophy.  Inasmuch as additional development 
will be required concerning the issues of entitlement to 
primary and secondary service connection for right carpal 
tunnel syndrome, right ulnar tunnel syndrome, a right knee 
disorder, and a left knee disorder, as will be explained 
below, action on the issues of entitlement to an automobile 
or other conveyance and entitlement to adaptive equipment for 
an automobile must be deferred.  

The Board notes that the veteran's submitted statements 
generally consist of a few coherent statements related to her 
claims, but also consist of ramblings of tangential thoughts 
related to her disabilities, her perception of the 
evidentiary record, perceived entitlements, and perceived 
injustices perpetrated against her by the VA.  It is 
frequently difficult to discern when she is presenting a 
claim, disagreeing with a decision, or seeking to perfect an 
appeal as to an issue.  Accordingly, regarding the appealed 
claims listed herein, where the RO has positively identified 
(to the veteran's benefit) a statement submitted by the 
veteran as a claim, as a notice of disagreement, or as a 
substantive appeal, the Board will not challenge that RO 
interpretation.  

The veteran had been scheduled for a hearing before a member 
of the Board in Washington, D.C., on June 7, 2000.  An April 
10, 2000 notice of that pending hearing was sent to the 
veteran's last known address of record.  The veteran failed 
to appear for that hearing, and has not subsequently 
requested an additional hearing before the Board.  By a 
statement received at the Board on April 19, 2000, the 
veteran expressly stated that she did not desire a Board 
hearing.  

During the course of this appeal the veteran changed her 
representative from the American Legion to the Disabled 
American Veterans.  The power of attorney reflecting this 
change was reviewed by the Board in mid March, 2001.  The 
claims folder was thereafter forwarded to the Disabled 
American Veterans, who offered argument in the veteran's 
behalf in an informal hearing presentation on March 29, 2001.  

The undersigned Board member denied the appellant's motion to 
have this case advanced on the docket in April 2001.  In July 
2001 the case was again referred to the veteran's 
representative to clarify a May 2001 report of contact with 
the veteran, wherein it was indicated that she wished to 
submit additional evidence.  Thereafter, the additional 
evidence was located and added to the claims folder, and RO 
review of that evidence was waived by the veteran's 
representative.  


FINDINGS OF FACT

1.   The veteran does not have reflex sympathetic dystrophy.  

2.  The veteran was hospitalized at a private hospital from 
November 4, 1994 to November 9, 1994, for a right shoulder 
surgery which was performed on November 7, 1994.

3.  A temporary total post surgical convalescent rating, 
based on that surgery, hospitalization, and convalescence, 
was assigned from November 4, 1994 through November 30, 1995.  


CONCLUSIONS OF LAW

1.  Reflex sympathetic dystrophy was not incurred in or 
aggravated by active peacetime service.  38 U.S.C.A. 
§§ 101(24), 1131 (West 1991 and Supp 2001); 38 C.F.R. 
§ 3.303(d) (2000).

2.  Extension of a temporary total post surgical convalescent 
rating beyond November 30, 1995, is without legal merit under 
existing regulations.  38 U.S.C.A. § 1155, 5107 (West 1991 & 
Supp 2001); 38 C.F.R. § 4.30 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to Service Connection for Reflex Sympathetic 
Dystrophy

1.  a.  Factual Background

Service medical records show that the veteran reported to the 
Moncrief Army Hospital emergency room in August 1976 with 
complaints of injury two days prior.  X-rays were negative 
and the veteran was referred to the orthopedic clinic.  A 
treatment report noted that the veteran had fallen on the 
right shoulder three days prior, and had minor pain until the 
day prior, when pain began to increase.  She reported that 
she could not use the right arm, and that she had pain 
involving the entire right upper extremity.  Upon 
examination, the veteran's right hand was slightly edematous, 
and she would not use the right upper extremity.  The right 
shoulder was very sensitive to examination, with painful 
range of motion.  The veteran was neurologically normal, with 
no temperature changes.  X-rays were within normal limits.  
The examiner assessed causalgia syndrome.  

Outpatient treatment records at the Moncrief Army Hospital in 
August 1976 show occupational therapy to encourage use of the 
right upper extremity.  On August 30, 1976, the veteran was 
given a 21-day profile for limited use, limiting lifting to 
no more than five pounds with the right hand.  A nursing note 
on that date indicated that the veteran had good improved 
motion in the right upper extremity.  

An August 1976 Moncrief Army Hospital physical therapy 
consultation report notes that the veteran was resistant to 
movement.  Active range of motion appeared limited in the 
right shoulder but not the right elbow.  Ice massage to the 
right shoulder and active range of motion was prescribed.  

In service on September 13, 1976, the veteran was treated for 
reflex sympathetic dystrophy (causalgia), as reportedly 
diagnosed by orthopedics.  However, the veteran was noted to 
have not gotten better despite convalescent leave and 
exercise.  

Also on September 13, 1976, the veteran received an inservice 
orthopedic treatment.  She reported that her right shoulder 
and back ached, that her right arm felt numb, and that she 
was having difficulty holding things with that arm.  She 
reported that she had been on convalescent leave for the 
injury and was in a hospital.  She also reported that she had 
been given a pain medication which caused a break-out on her 
right arm. 

On inservice treatment on September 14, 1976, the veteran 
reported having been discharged from the hospital the month 
prior after conservative treatment of causalgia-type 
syndrome.  She complained of continued constant pain in the 
shoulder, neck, and back.  Upon examination, there was full 
range of motion of the cervical spine with pain.  There was 
tenderness from C1 to C7 and in the upper thoracic spine.  
The veteran had painful range of motion of the right 
shoulder, elbow, wrist, and hand.  The veteran was 
neurologically intact, with deep tendon reflexes symmetrical.  
She had a very tender anterior right shoulder.  New X-rays of 
the right shoulder and neck showed a normal shoulder and 
cervical spine.  The examiner assessed persistent causalgia.  

In service on September 15, 1976, upon further treatment, the 
veteran reported that she continued to have pain in the 
affected areas after a stellate block was administered.  X-
rays of the cervical spine were within normal limits.  There 
was decreased sensation diffusely about the right upper 
extremity.  An apical cordotic X-ray was within normal 
limits.  

On September 20, 1976, the veteran underwent an orthopedic 
consultation, based on the veteran's having undergone a 
stellate block for treatment of symptoms with minimal 
response.  She reported that her symptoms as related to her 
right shoulder, right upper extremity, neck, and back were 
worse.  The examiner noted that past history showed the 
primary area of pain was in the right shoulder and back.  The 
examiner noted that the veteran's symptoms did not fit the 
classic picture of sympathetic dystrophy.  Accordingly, the 
examiner ordered a right supra-clavicular nerve block with 
murcaine, and infiltration of the paraspinous muscles with 
murcaine and lidocaine.  This produced no significant change 
in the pain pattern.  The examiner noted that the veteran 
became hysterical 10 to 15 minutes after the injections, 
complaining of a significant increase in pain.  However, 
there were no objective findings.  The shoulder had normal 
range of motion and skin temperature was equal in both upper 
extremities.  The examiner assessed that further nerve blocks 
would not be of benefit to the veteran, and recommended a 
psychiatry consultation.  

In service on September 22, 1976, the veteran underwent 
evaluation at the mental health clinic.  The examiner 
concluded that the veteran's pain appeared to be real, as the 
veteran did not appear to be malingering or manipulating.  
There was further treatment for complaints of arm, back, and 
hand pain on September 28, 1976.  

In service on September 30, 1976, the veteran underwent a 
neurological consultation examination, based on the veteran 
having been treated for causalgia syndrome.  The veteran was 
noted to have not responded to any treatment so far, 
including stellate blocks.  The veteran complained of 
interscapular pain and right shoulder pain, with radiation to 
the right arm.  The veteran was noted to be poorly motivated 
to stay in the Army.  She stated that she desired to be 
discharged because she felt she had been deceived by her 
recruiter.  The examination was normal except for what the 
examiner characterized as bizarre pains in the shoulder 
"which were far from specific."  The examiner noted that 
the veteran could not abduct her shoulder but did so during 
indirect examination.  The veteran was neurologically intact.  
The examiner assessed recurrent fibrositis of the back and 
right shoulder muscles.  However, the examiner opined that 
the veteran did not have causalgia, and she would get better 
with rest.  

Upon service separation examination in October 1976, noted 
medical abnormalities included decreased range of motion of 
the neck due to discomfort, with tenderness to palpation over 
C1 to C7 vertebrae; decreased range of motion of the right 
upper extremity with anterior tenderness to palpation of the 
right shoulder, with no muscle atrophy and no decreased deep 
tendon reflexes or vascular deficits, but with complaints of 
severe discomfort with motion of the extremity.  

Service Medical Board Findings in October 1976 were to the 
effect that the veteran was medically fit (sic) for further 
military service.  Further findings were that she had 
recurrent fibrositis of the right shoulder which was not 
incident to service, but rather existed prior to service and 
was not aggravated by service; and that optimum benefit and 
maximal improvement of the fibrositis had been received.  Her 
release from active duty for conditions existed prior to 
service was the unanimous recommendation of the Service 
Medical Board.

Beyond the brief negative reference in the September 20, 1976 
record, described supra, service medical records contain no 
reference to reflex sympathetic dystrophy.  

In a January 1996 letter, J. R. Schwartz, M.D., informed that 
the veteran had been advised to do no work from January 16, 
1996 through June 16, 1996, due to her sympathetic dystrophy 
of the right shoulder and arm as a result of surgery 
performed on November 7, 1994.  He advised that the veteran 
would not then be able to perform her custodial duties.

In an October 1996 progress note, J. R. Schwartz, M.D., noted 
the veteran's continuing pain in the arm and tingling in the 
fingers, and noted that another physician's supposition that 
this may be reflex sympathetic dystrophy was a reasonable 
assumption.  Dr. Schwartz noted the veteran's report that 
when she fell in service in 1976 she hurt her whole arm and 
the entire arm became swollen, with subsequent problems 
leading to surgery.  The physician opined that the veteran's 
current problems were related to her original injury in 
service.

A June 1997 letter from a VA physician who is a Chief, 
Orthopedics section, provided the following opinion:

Shoulder, arm and hand syndrome can 
result from a painful lesion anywhere on 
the extremity, including fibrositis as 
diagnosed or after bursitis surgery.  I 
find no real evidence in the record to 
support a diagnosis of reflex dystrophy, 
nor is carpal tunnel or ulnar tunnel 
syndrome the result of a shoulder lesion, 
if indeed this veteran has these 
conditions (again, no real evidence).  

In an addendum to that statement in June 1997, the physician 
noted that the claims file was reviewed.

In a December 1997 VA examination of the veteran's right 
shoulder and right upper extremity, the veteran's history was 
noted of an injury to her right shoulder in service with 
ongoing significant difficulties in the right upper extremity 
and neck in service and post service.  The veteran reported a 
history of significant nerve damage and tissue damage to her 
shoulder which could not be corrected, with gradual 
deterioration of her shoulder function over time.  She also 
reported that she had been diagnosed with multiple herniated 
cervical discs, with surgery considered but decided against 
because of the veteran's diagnosis of reflex sympathetic 
dystrophy.  The veteran also reported a history of EMG 
studies which were within normal limits, and stellate 
ganglion blocks which did not alleviate symptoms.  A history 
independent of that reported by the veteran was not noted in 
the examination report.   It was noted that she used a sling 
for her shoulder, as well as a wrist splint.  She reported 
that she avoided use of her right upper extremity as much as 
possible.  The veteran complained that currently she could 
not move her arm at all, and she had severe pain that began 
in her shoulder and radiated into her wrist and hand.  She 
could not make a right fist and reported that objects easily 
fell from her hand.  She was noted to have marked cervical 
restriction.  An MRI of the right shoulder in 1996 was noted 
to show evidence of a rotator cuff partial tear and/or 
thickening, status post resection of the acromioclavicular 
joint.  An MRI of the right wrist in 1996 was noted to show a 
possible scapholunate ligament disassociation.  The veteran 
wore a Philadelphia neck collar, a right arm sling, and a 
wrist immobilizer to the examination.  The veteran removed 
this equipment for the examination.  The veteran also entered 
the examination room limping, and contended that that during 
one of her falls due to her arm difficulties she injured her 
right knee.  Upon examination, the veteran would not actively 
move her neck at all and held her neck in one position.  She 
claimed that simply touching the skin around her neck or 
shoulder caused severe pain, and the veteran withdrew from 
touch abruptly.  She also had no active range of motion of 
the shoulder, and would not allow examination of the 
shoulder, contending it was too severely painful.  She held 
her shoulder in a neutral position to her side, and held her 
elbow in a slightly flexed 45-degree angle.  She also would 
not allow active or passive motion at the right elbow.  The 
veteran complained of right forearm swelling, and the right 
forearm was perhaps slightly more swollen than the left.  The 
veteran did not demonstrate right wrist motion and showed 
only a small amount of right metacarpophalangeal joint 
motion.  She would not allow examination of the right hand or 
forearm, again claiming this would cause severe pain.  
Temperature of the right upper extremity was not 
significantly diminished compared to the left.  There was 
some increased sweatiness in the right palm.  No further 
neurological examination could be conducted due to the 
veteran's intolerance.  X-rays were taken the day of the 
examination.  These showed some minimal degenerative disc 
changes in the neck, without other abnormalities.  X-rays of 
the right shoulder showed some postoperative changes with 
resection of the distal clavicle, with no other 
abnormalities.  X-rays of the wrist were within normal 
limits.  The examiner noted that the veteran's complaints of 
severe pain and her withdrawing from the simplest touch were 
most compatible with reflex sympathetic dystrophy, which the 
examiner considered compatible with the veteran's history of 
severe pain from service and of her condition being only 
worsened by her shoulder surgery.  The examiner noted a 
standing diagnosis of adhesive capsulitis, but stated that it 
was impossible to confirm the presence of that disorder since 
the veteran would not permit physical examination to 
substantiate it.  

In July 1999 the veteran underwent an official examination by 
a physician at Orthopedics of Churchland, Ltd.  The veteran's 
medical records were provided by the VA and reviewed by the 
examiner.  These included EMG's and a cervical MRI.  The 
veteran's history was noted dating from her inservice injury 
to her right shoulder, including of resection of the distal 
clavicle in 1994.  The examiner noted that the veteran 
currently had a totally functionless right upper extremity 
with constant complaints of pain throughout the entire right 
upper extremity and total lack of use of the right upper 
extremity and total lack of sensation in the right upper 
extremity.  Upon examination, it was noted that the veteran 
wore a Philadelphia collar, a well-padded cock-up splint, and 
a right arm sling.  Examination was nearly impossible because 
the veteran would not allow the examiner to move the right 
upper extremity.  The veteran demonstrated some cervical 
spine motion, though with much complaint of pain and spasm.  
The examiner noted that there was marked spasm of the right 
trapezius muscle group which did not change much throughout 
the examination.  Biceps, triceps, and brachioradialis 
reflexes were 2+ and symmetrical.  There was total anesthesia 
to hypodermic needle pin pricks of the entire right upper 
extremity to the point where the examiner was able to draw 
blood with the needle without causing any apparent pain 
reaction from the veteran, inclusive of all nerve root 
distributions from C3 to T1, with the anesthesia present all 
the way up the right side of the neck.  The veteran abducted 
the right arm at the shoulder to 35 degrees, flexed to 15 
degrees, internally rotated to 30 degrees, and externally 
rotated to 20 degrees.  The examiner noted that this was the 
extent of range of motion the veteran would permit herself to 
demonstrate, despite the fact, as the examiner noted, that 
she wore the arm in a sling across her chest, which 
necessarily presented in excess of 30 degrees of internal 
rotation.  The examiner noted that despite the veteran's 
claim of paralysis, wrist circumferences were symmetric at 18 
1/2 centimeters left and right, forearm circumferences were 22 
1/2 centimeters right and 22 centimeters left, and upper arm 
circumferences were symmetric at 32 centimeters left and 
right.  The examiner observed no atrophy of any muscle group, 
and he observed no edema or swelling of the right upper 
extremity or any interosseous atrophy of the right hand.  The 
right upper extremity and right hand had a "perfectly normal 
posture," with the exception of the veteran keeping the 
right shoulder somewhat hiked up.  There were also no 
temperature or color changes of the right hand to support the 
diagnosis of reflex sympathetic dystrophy noted in the 
veteran's records.  X-rays showed no abnormality of the 
glenohumeral joint, some narrowing of C5-C6 and C6-C7 disc 
spaces, essentially normal foraminal spaces, and a loss of 
normal cervical lordotic curvature.  The examiner diagnosed 
no objective orthopedic pathology, no evidence of nerve root 
or peripheral nerve injury, extensive psychiatric 
difficulties, and no substantiation of the prior diagnosis of 
reflex sympathetic dystrophy.

In July 1999 the veteran underwent a second official 
examination by a physician at Neurological Associates of 
Hampton Roads, P.C.  Again, the veteran's medical records 
were reviewed.  It was noted that nerve conduction studies in 
January 1992 showed a mild right medial neuropathy at the 
wrist and possibly a mild ulnar neuropathy at the elbow.  
Also noted were EMG and nerve conduction studies in February 
1982 showing no evidence of any problem which would explain 
the immobility of the veteran's right arm.  The veteran 
reported a history of injury to her right shoulder falling on 
concrete, and right shoulder surgery in 1994, with her 
condition becoming worse following that surgery.  The 
examiner noted the veteran's long history with tests and 
treatments affording her no relief for her right arm 
symptoms.  The examiner noted a past diagnosis of reflex 
sympathetic dystrophy.  The examiner further noted that while 
a past MRI had reportedly shown a herniated disc, no surgery 
was performed because of the diagnosis of reflex sympathetic 
dystrophy.  The examiner noted other past diagnoses including 
fibrositis and adhesive capsulitis of the right shoulder.  A 
past sympathetic nerve block was noted to have produced a 
Horner's syndrome ipsilaterally, but resulted in no relief of 
right arm pain.  The veteran complained of a current feeling 
of a weight "like a ton of bricks" on her right shoulder, 
and also complained of a tingling and burning sensation in 
her right shoulder, arm, and hand, and in her right shoulder 
blade.  She complained of anterior chest pain upon deep 
inhalation, and inability to move her neck at all without 
pain. She complained that she currently had no use of her 
right arm.  Upon general examination, no symptoms of systemic 
problems were identified.  Current medications included 
Flexeril, Amitriptyline, Motrin, Parafon Forte, Aspirin, 
calcium supplement, and vitamins.  Upon specific examination, 
the veteran did not permit any movement of the neck either 
passively or actively, and complained of severe pain upon any 
attempted movement.  There was tenderness without any spasm 
of the trapezius and cervical paraspinal muscles bilaterally.  
There was also tenderness over the anterior and posterior 
right shoulder without any demonstrable spasm of the shoulder 
girdle muscles.  The extremities were warm and dry with good 
peripheral pulses, with no color or temperature differences 
between the hands, and no edema or trophic changes noted in 
the skin of the right hand.  Upon motor examination, the 
veteran reported having no voluntary movement of the proximal 
right arm without severe pain.  However, she was observed by 
the nurse to move both arms and shoulders while undressing in 
the examination room.  She was also observed to move her neck 
when distracted.  No fasciculations were observed.  Muscle 
bulk and tone were normal.  No edema was noted.  Deep tendon 
reflexes were 2+ and symmetrical in the upper and lower 
extremities bilaterally, and plantar responses were flexor on 
both sides.  Upon sensory examination, there was diffuse 
decreased pinprick sensation circumferentially from the right 
shoulder to the fingers, with the veteran reporting complete 
absence of vibratory sensation in her right hand.  With the 
tuning for placed against her sternum, she reported that she 
was able to feel the vibration when the fork was tilted left, 
but not when the fork was tilted right, even thought the tail 
of the tuning fork maintained consistent contact with the 
sternum.  She expressed exquisite pain with any attempt at 
passive movement of the right wrist, elbow, or shoulder, and 
Tinel's and Phalen's were accordingly uninterpretable.  The 
examiner assessed that the was no evidence of a neurological 
disorder to explain the veteran's inability to move her neck 
or right arm.  The examiner noted that the veteran had been 
observed to move both her arm and her neck when she believed 
herself to be unobserved.  The examiner concluded that 
sensory examination results were not anatomical.  The 
examiner added that there was no clinical evidence to support 
a diagnosis of cervical radiculopathy or reflex sympathetic 
dystrophy, and the veteran's complaints could not be 
explained on the basis of brain disease or injury, cervical 
disc disease, or trauma to nerve roots.  The veteran was 
offered repeat EMG and nerve conduction studies, but she 
refused these.  The examiner concluded by stating, "While 
this patient may have some underlying musculoskeletal 
disorder causing chronic neck, shoulder, and right arm pain, 
there was also evidence of significant psychogenic overlay."

1.  b.  Analysis

As an initial matter, the Board has reviewed the record 
including past medical records and records of recent 
examination, and concludes that there is no reasonable 
possibility that additional development of the claims folder 
will aid in substantiating the veteran's claim for service 
connection for reflex sympathetic dystrophy.  The veteran has 
not identified any medical evidence not in the claims folder 
which would establish the presence of reflex sympathetic 
dystrophy.  Further, after exhaustive medical workups, as 
explained below, it is established that the veteran does not 
have reflex sympathetic dystrophy.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).
 
The Board notes that in order to establish service connection 
for a disability, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. § 1131 (1991).  Service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).

The veteran's claim for service connection for reflex 
sympathetic dystrophy has been the subject of review by 
several medical examiners.  The claims folder contains 
conflicting medical opinions as to the presence or absence of 
that disorder.  Accordingly, two official medical 
examinations were obtained in July 1999, each informed by a 
review of the claims folder.  Based on the relative symmetry 
of circumferences of between the two upper extremities, the 
absence of atrophy of any muscle group, the absence of edema 
or swelling, the absence of interosseous atrophy of the right 
hand, the presence of a perfectly normal posture of the right 
upper extremity except for the patient keeping her right 
shoulder slightly elevated, and the absence of temperature or 
color changes of the right hand, the first July 1999 examiner 
concluded that there was no substantiation for reflex 
sympathetic dystrophy (which disorder, the examiner noted, 
was currently called complex regional pain syndrome).  The 
second July 1999 examiner similarly concluded that there was 
no clinical evidence to support a diagnosis of reflex 
sympathetic dystrophy.  Based on these decisive medical 
opinions in July 1999, which are better informed by review of 
the claims folder and medical record than any previous 
medical examinations addressing reflex sympathetic dystrophy, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for reflex sympathetic dystrophy.  Without the 
existence of any reflex sympathetic dystrophy there can be no 
basis of granting service connection for the disorder.  38 
U.S.C.A. § 1131.  

2. Entitlement to Extension Beyond November 30, 1995, of a 
Temporary Total 
Post Surgical Convalescent Rating Based on Hospitalization 
and Right 
Shoulder Surgery Performed in November 1994

The veteran was hospitalized at a military facility from 
November 4, 1994, to November 9, 1994, for an acromial 
impingement syndrome of the right shoulder.  On November 7, 
1994, J. R. Schwartz, M.D., performed a four-in-one surgical 
procedure on that shoulder.  The surgery was to remedy 
complaints of increasing pain and decreasing motion of the 
shoulder, with pain radiating to the elbow as well as up to 
the neck.  X-rays showed a partial thickness tear of the 
rotator cuff and degenerative joint disease of the 
acromioclavicular joint.  Prior to surgery, range of motion 
at the shoulder was to 45 degrees rotation and 45 degrees 
abduction, both with pain.

As noted in the Introduction, supra, by a February 1996 RO 
decision the veteran has been granted a temporary total post 
surgical convalescent rating pursuant to 38 C.F.R. § 4.30 for 
right shoulder surgery performed in November 1994, for the 
period from November 4, 1994, through November 30, 1995.  The 
veteran's claim of entitlement to an extension of that 
temporary total post surgical convalescent rating beyond 
November 30, 1995 is a request for an extension of that 
benefit beyond the one year period allowed under 38 C.F.R. 
§ 4.30.  Where a veteran claims entitlement to extension of a 
convalescent rating beyond the maximum one year period 
allowed by 38 C.F.R. § 4.30, it is appropriate to consider 
this as a claim for a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU) effective for a period beginning the day following the 
expiration of the 38 C.F.R. § 4.30 convalescent period, thus 
beginning December 1, 1995.  However, the veteran also has an 
appeal pending for a claim for TDIU, arising from a March 
1995 RO decision denying TDIU.  That pending claim of TDIU 
encompasses the entire period beginning from December 1, 
1995, associated with the termination of the temporary total 
post surgical convalescent rating after November 30, 1995.  
Hence with the pendency of the TDIU claim arising from the 
March 1995 RO decision, no additional benefit which may be 
recognized in law is sought by the veteran's request for 
extension of 38 C.F.R. § 4.30 benefits beyond November 30, 
1995.  Accordingly, the veteran's claim for an extension of a 
temporary total convalescent rating pursuant to 38 C.F.R. 
§ 4.30 beyond November 30, 1995, is denied as having no legal 
merit.  The benefit, as such, is barred by regulation, and is 
subsumed by the TDIU claim which is the subject of a remand.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Inasmuch as the 
above-noted extension of a temporary total post surgical 
convalescent rating beyond November 30, 1995, is barred by 
regulation, as explained above, a remand for further 
development under the VCAA of  2000 is not in order. 

ORDER

1.  Service connection for reflex sympathetic dystrophy is 
denied.

2.  The claim for an extension of a temporary total post 
surgical convalescent rating pursuant to 38 C.F.R. § 4.30 
beyond November 30, 1995, is denied.


REMAND

Factual Background

Reference is herein made to the service medical records 
covering the period from August 1976 to October 1976, 
discussed supra.  They are likewise relevant to the remanded 
issues 

Following service, VA X-rays taken in August 1977 showed no 
bone or joint abnormalities of the chest, the right shoulder, 
or the cervical, dorsal, and lumbar spine.

At an August 1977 VA examination, the veteran complained of 
trouble involving the right arm, right shoulder, back, neck, 
stomach, foot, eye, "low blood", nervousness, and headache.  
She reported losing use of the right arm and right shoulder 
due to pain, with inability to move the right shoulder. She 
gave a history of falling on cement and injuring the right 
shoulder, with hospitalization at Fort Jackson for three 
weeks.  Upon examination the veteran complained of cervical 
spine stiffness and right shoulder stiffness and pain.  On 
range of motion testing of the back, she was able to flex 
reaching her ankles, but she claimed stiffness of the low 
back.  There was resistance to right shoulder abduction and 
rotation on the right side, with normal motion of the left 
shoulder.  Range of motion of the right shoulder was to 110 
degrees extension, 110 degrees abduction, 30 degrees internal 
rotation, and 30 degrees external rotation.  There was no 
atrophy of the hands.  Motion of the cervical spine was 
painful and moderately limited in flexion, external rotation, 
and right side bending.  X-rays and neurological examination 
were normal.  The examiner diagnosed trauma to the cervical 
spine suggestive of disc disease with loss of cervical 
motion, and loss of right shoulder motion due to nerve root 
irritation, with no muscle atrophy of the right shoulder 
seen.  

October 1977 VA X-rays of the right shoulder, neck, and chest 
showed no significant abnormality.  

At a VA examination in April 1978, the veteran complained of 
right shoulder pain and neck pain with headache.  X-rays of 
the neck and shoulder showed no significant abnormality.  
Upon examination, the veteran had full passive range of 
motion of the right shoulder and cervical spine if done 
slowly, with no muscle spasm.  The upper extremities were 
neurologically negative.  The examiner's impression was 
painful arc syndrome of the right shoulder, functional 
overlay, and fibromyositis.  Physical therapy and ultrasound 
treatment was prescribed, with the veteran to return in three 
weeks.  

At a VA examination in May 1978, a history was noted of a 
fall on a cement floor while running, with the veteran 
striking her shoulder.  She reported excruciating pain in the 
right shoulder and the posterior neck area ever since.  The 
examiner noted that repeated X-rays had been negative.  The 
veteran claimed that she was not able to use her right upper 
extremity due to pain, so that she could not be employed and 
required assistance with activities of daily living.  The 
examiner noted that the veteran voluntarily splinted the 
right upper extremity when examined and resisted passive 
movement above 30 percent of normal, claiming excruciating 
pain.  The veteran also alleged weakness in the right upper 
extremity.  However, there was no atrophy, which the examiner 
noted would be present after approximately two years of 
limited use.  The posterior neck was palpated with much 
resistance from the veteran, though without any particular 
evidence of spasm or evidence of fibromyositis.  The veteran 
was hypersensitive to touch to the extent that the examiner 
could not massage the neck.  The examiner expressed the wish 
to give the veteran the benefit of the doubt and assume that 
there was still some mild degree of post-traumatic right 
shoulder periarthritis.  However, the examiner concluded that 
there was no doubt that psychological overlay played a major 
role in her alleged symptoms.

Upon VA treatment in May 1978, the examiner emphasized that 
the veteran was totally unable to move the right arm even 
with gravity, flexing trunk muscles to resist movement.  
There was voluntary guarding of active and passive movement.  
An emotional component to the veteran's symptoms was strongly 
suspected.

In a May 1978 claim, the veteran contended, in effect, that 
she developed a nervous disorder in service because a 
sergeant pushed her and yelled at her.  She contended that as 
a result of her nervous disorder she took many medicines in 
service, and as a result of these medicines she fell on a 
flight of stairs and hurt her back and neck.  She also 
contended that she fell in training "that morning" and hurt 
her back and neck.  She contended that as a result of these 
problems she had been unable to work, and needed physical 
therapy three days per week.
 
In a July 1978 statement reportedly from the veteran's 
sister, it was clarified that a fellow soldier, named in that 
statement, of Monroe, Louisiana, was a witness from Charlie 
Company.  The statement also named the veteran's drill 
sergeant.  The statement reported that the veteran's company 
commander (also named) gave her leave because of her problem.  
The letter added that the veteran had physical therapy at 
Moncrief Hospital, South Carolina, and at the Hampton VA 
medical facility in Hampton, Virginia.  

In a letter to a Congressional representative received at the 
RO in July 1978, the veteran reported that on about August 
20, 1976, she fell on cement and struck her right shoulder, 
neck, back, and arm.  She added that a doctor at Fort 
Jackson, South Carolina, had said that she had damaged a 
nerve.  She added that she was in pain the entire time after 
the fall, and stayed at the hospital in Fort Jackson, South 
Carolina, for approximately three weeks, receiving medication 
and physical therapy.  She added that she was so weak from 
the medications that she fell down a flight of stairs.  She 
added that she also had trouble with weakness, dizziness, and 
nerves as a result of medications prescribed to her.  She 
added that her drill sergeant yelled at her and nearly broke 
her arm trying forcing it up.  She suggested that her papers 
may have been lost at Fort Jackson, South Carolina.
 
At a November 1978 VA treatment consultation, the veteran 
complained of pain and limited mobility of the right arm 
since an accident in service.  Upon neurological examination, 
motor evaluation was difficult, with subjective general right 
arm limitations.  Sensory evaluation showed decreased pin 
prick of the right arm in a poorly determined region, with 
decreased pin prick in the left leg from T8 descending.  The 
examiner noted that this was suggestive of Brown-Sequard's 
syndrome.  The examiner assessed sensory loss of the right 
arm with contralateral loss in the left leg, requiring re-
evaluation.  However, X-rays of the thoracic spine and X-rays 
of the right upper extremity were normal. 

The veteran was admitted for VA hospitalization and a 
neurological work-up in December 1978.  She complained of 
things falling out of her right hand, and numbness, coldness, 
tingling, and pain in the right hand, arm, and shoulder.  She 
also complained of pain in the upper back to the waist level.  
She described an injury involving tripping on a concrete walk 
in service and falling on her right arm.  She reported that 
she then developed numbness, swelling, and a red, scabrous, 
itchy rash that lasted three to four weeks.  A VA 
neurological examination in December 1978 produced no 
relevant objective findings, with no deformity of the back or 
the extremities, no signs of trauma to the head or neck, deep 
tendon reflexes intact bilaterally and brisk, and 
neuromuscular examination showing good strength in the 
shoulders and the left upper extremity.  The veteran 
complained of pain in the morning in the right arm and hand.  
Decreased pinprick was identified in the right arm and left 
leg, with decreased vibratory sense in the right arm.  The 
examiner assessed a possible neuromuscular deficit of the 
right arm, rule out hysterical overlay, rule out a 
symptomatic chord lesion.  Lab work and X-rays of the 
cervical, thoracic, and lumbar spine, right arm, and right 
hand were all negative.  The veteran was also given a sodium 
Amytal interview, and while the veteran was noted to try to 
fight off the drug's effects, she was successfully encouraged 
under the drug's influence to grip with her right hand, with 
a resulting significant increase in right hand grip.  Upon 
conversation with the veteran's husband, he reported that the 
veteran's complaints were intermittent.  Because X-rays and 
objective tests were all negative, the veteran was requested 
to undergo a myelogram.  The veteran refused to undergo a 
myelogram, and instead provided an unsolicited demonstration 
of her disability for the examiner by grimacing while holding 
a cup of water.  She stated that she would try to exercise 
despite her pain.  She was discharged from the hospital at 
her request.  The examiner diagnosed conversion hysteria.

In a July 1979 VA outpatient treatment, the veteran reported 
right arm and shoulder pain, and narrated a history of her 
condition.  Upon examination, the veteran abducted her right 
arm to 90 degrees.  Right radial pulses were good.  A 
neurological work-up was negative.  The examiner assessed a 
conversion reaction.

In an October 1979 VA Form 9, the veteran reported more 
trouble in her right shoulder, right hand, right arm, back, 
and neck.  She reported that her right shoulder was swelling 
up, that she had tingling in the fingers, that she had no 
motion in the arm, that her shoulder was growing weaker, that 
her back was very painful, and that she had difficulty 
turning her neck.
 
In a February 1980 letter, a sister of the veteran reported 
that she took care of the veteran because she was completely 
disabled.  She stated that the veteran had disorders of her 
back, neck, right foot, right arm, right shoulder, and right 
hand, which caused her to be disabled and prevented her from 
working.  The sister added that the veteran did not have 
these disorders prior to entering service, but rather 
developed them in service.  

In a July 1980 letter to the RO, R. B. Bowles, M.D., a 
private physician, noted that the veteran had been treated on 
several occasions over several years.  She was seen in 
January 1979 for complaints of pain in her right shoulder and 
arm.  The veteran had reported that she injured the arm in 
service when she fell on the way to firing practice.  Upon 
examination, her right shoulder appeared swollen, tender, and 
painful on motion.  Dr. Bowles reportedly referred her to J. 
W. McLeod, of Glouster Orthopedic Clinic.

In a January 1981 statement, the veteran reported that as a 
result of disorders resulting from service, including back 
and neck disorders for which she wore braces, she could not 
walk far and had to use a wheelchair when going distances.   
She also alleged that she was housebound and required the 
assistance of her sister.  She reported that her sister 
cooked and cleaned for her, shopped for her, and bathed her 
and her child.  She contended that occupational training 
would not help her because of her disability.

In January 1981 the veteran had a VA evaluation by a 
physician specializing in rehabilitation medicine.  The 
veteran was referred upon complaining of worsening sharp 
pains radiating from the shoulder across the neck.  The 
veteran was eight-months pregnant.  The veteran's history was 
noted of intractable pain in the right shoulder with 
radiation into the trapezius and the scapular muscles, 
intractable to a wide variety of analgesics and to physical 
therapy.  Upon examination, the veteran was wheeled by her 
younger sister, who was reportedly her permanent caretaker.  
There was no active movement of the right shoulder, and 
passive movements and assisted movements were resisted by the 
veteran with exclamations of pain and movement of the head 
and neck away.  The musculature showed no wasting, and the 
muscles contracted quite strongly in guarding the joint 
against movement. Lateral rotation and stretching of the 
subscapularis produced no pain when carried out without 
announcement.  There was some muscle spasm of the right 
trapezius, and apparently tenderness of the scapular muscle 
groups.  X-rays taken as recently as one-and-one-half years 
ago were noted to be normal.  The examiner assessed post 
traumatic arthropathy of the right shoulder with myalgia.  
The veteran was referred for consultations in neurology, 
psychiatry, psychology, and electromyography.  

In a February 1981 statement, the veteran's sister reported 
that the she had to care for the veteran, including cooking, 
cleaning, bathing her, washing her, dressing her, helping her 
back in bed, and taking her to the doctor.
 
In a February 1981 statement, the VA physician who examined 
the veteran in January 1981 noted that with all her functions 
intact physically except for her right shoulder, the veteran 
should be totally independent in activities of daily living 
and capable of holding a job, based on classical 
rehabilitation theory.  The physician concluded that recent 
features upon examination, and the fact that her sister 
served as her full-time caregiver, suggested that the problem 
was primarily psychopathological.

A VA vascular consultation was performed in August 1981 to 
consider the possibility that axillary vein thrombosis was 
causing the veteran's difficulties related to her right 
shoulder and right upper extremity.  The veteran's complaints 
of right shoulder pain with possible swelling of the right 
arm were noted.  However, examination showed no evidence 
stretch of the bone in service, or current swelling of the 
right arm.  Right arm pulses were good.  The examiner 
assessed no evidence of axillary vein thrombosis.

August 1981 VA X-rays of the right shoulder and thoracic 
spine were negative.  August 1981 X-rays of the cervical 
spine showed a possible non-displaced crack of the anterior 
body of C2.

Upon a VA orthopedic consultation in September 1981, the 
veteran's history was noted of trauma to the cervical spine, 
thoracic spine and right shoulder, with current complaints of 
pain over the entire right upper extremity, with no movement.  
Upon examination, the veteran held her arm at her side and 
resisted all movement.  The examiner emphasized that the arm 
was cool with no atrophy.  The entire arm was tender, with 
nearly no active movement of any muscle group.  However, 
biceps, triceps, and brachial reflexes were 2+ and the palm 
was sweaty.  The examiner assessed possible shoulder-hand 
syndrome - sympathetic imbalance, with conversion reaction to 
be considered.

Upon VA examination in November 1981, the veteran had no 
motion whatsoever in the neck, right shoulder, right elbow, 
and right wrist.  However, the absence of atrophy was noted.  

VA X-rays of the right shoulder and cervical spine in 
November 1991 showed no significant abnormalities.

A VA Aid and Attendance examination was conducted in December 
1981.  The veteran reported that she fed herself, buttoned 
clothing with her left hand, and attended to the needs of 
nature.  It was noted that there was no active motion of the 
right shoulder, right elbow, and right hand, and that the 
veteran resisted all passive motion because of pain in the 
extremity.  She reported that she had children whom her 
sister took care of.  She reported that she spent the day 
lying down and did not go out except to the doctor or for 
physical therapy.  She was noted to not require any cane, 
braces, or walker for locomotion.  The examiner diagnosed 
fibrositis of the right shoulder with limitation of motion.  

In a January 1982 statement on behalf of the veteran, 
possibly written by the veteran's sister but unsigned, it was 
stated that the veteran has muscle spasms for three to four 
hours at times, that she could not drive because of her 
medications, and that she could not work because of her 
disabilities.  

Upon VA neurological consultation in January 1982, the 
veteran complained of muscle spasm and involuntary movement 
of the right upper extremity.  She also complained of pain 
and stiffness of the right side of the neck and the right 
shoulder consistently since a fall on her right shoulder in 
service in 1976.  She further complained of chronic back 
pain.  The veteran wore a soft cervical collar and a right 
arm sling, and limped on the left foot.  The examiner 
emphasized that it was not possible to conduct an examination 
due to lack of cooperation from the veteran, reportedly due 
to pain.  The examiner noted that there was no atrophy, 
fasciculations, or any decrease in deep tendon reflexes.  
There was no deformity of the spine or spasm in the muscles.  
The veteran was noted to contract the extensor simultaneously 
when asked to flex the fingers.  Sensation was decreased in 
all modalities in the right upper extremity and both legs 
below the knees.  The examiner assessed that lack of 
cooperation and functional overlay made an objective 
examination virtually impossible.  The examiner added that 
objective findings of the complained-of symptoms were 
completely absent.  The examiner noted that X-rays had always 
been normal.  The examiner concluded that most if not all of 
the veteran's complaints did not have an organic basis.
 
Upon VA orthopedic consultation in January 1982, a history 
was reported of a fall on a concrete block at Fort Jackson in 
1976, followed by four weeks of hospitalization, reportedly 
with "damage to the nerves and muscle spasms in the right 
arm."  The veteran reported that since that time she had 
total inability to do anything, including particularly 
inability to move the right upper extremity and the neck, due 
to increasing pain and muscle spasms.  Current primary 
complaints included stiffness, aching, and spasms in her 
neck, and aching between her shoulder blades, and nearly 
constant numbness and tingling in her right arm and hand.  
Upon examination, the veteran was noted to walk, sit, and 
stand exceedingly slowly, as if in pain, but to stand erect.  
She wore a soft cervical collar full time, but held her neck 
in the same position with or without the collar.  There was 
no evidence of any muscle spasm in the neck, but she refused 
to move the neck in any plane, reportedly due to pain.  The 
examiner noted that the veteran grimaced with each supposed 
effort, but "she really makes no effort."  The examiner 
noted that despite the supposed inactivity of the neck 
muscles over many years, the muscles were well-developed and 
well-defined and showed no gross abnormality.  The whole 
posterior of the neck was tender, rather than having 
localized areas of pain or tenderness.  The veteran refused 
any active or passive movement of the right upper extremity, 
with marked grimacing on rotation away from the chest to 90 
degrees.  The examiner emphasized that despite a reported six 
years of disuse, the right arm showed no atrophy, and was 36 
centimeters, as compared to 34 centimeters for the left arm, 
which she reportedly used.  The right hand was moist but not 
excessively, and calluses were noted over the 4th and 5th 
metacarpal heads of the right palm.  The examiner concluded 
as follows:

Although it is impossible to state that 
this patient does not have "fibrositis 
of the neck and shoulder," it is obvious 
that she is maximizing her symptomatology 
for secondary gain.  It is inconceivable 
that having immobilized her neck for a 
period of six years, this patient would 
show no evidence of muscle wasting in the 
area of the shoulders.  It is 
inconceivable further that with no motor 
function in the right upper extremity, 
there would be no evidence of muscle 
wasting with normal contour and no edema 
after this period of time.  One can only, 
therefore, assume that indeed this 
patient does have functioning in her neck 
and in her arm, although again the extent 
cannot be tested because of the lack of 
voluntary effort on this patient's part. 

NOTE:  The electromyogram should be quite 
revealing at this point in time.  If this 
reveals normal action potential in all 
major muscle groups in the right upper 
extremity, I would state almost 
categorically that this patient is 
malingering.
 
Upon a VA psychiatric consultation in January 1982, for 
possible hysteria or malingering, the veteran's history was 
noted of falling and injuring her shoulders in service with 
resulting severe muscle spasms, and subsequent 
hospitalization at Fort Jackson, South Carolina, for four 
weeks.  She reported that in that hospitalization her 
symptoms gradually abated with physical therapy, and she was 
released from the hospital and discharged from the Army.  She 
reported that over the years she had continued injury to her 
shoulders, treated mostly with physical therapy, but that 
they steadily grew worse and stiff.  She reported having 
tried to work but being unable to hold down any job due to 
pains interfering with her ability to function. She reported 
that she had gradually grown more disappointed and more 
depressed.  Upon examination, the veteran was oriented in all 
spheres and sensorium was clear.  Memory was intact for past 
and recent events.  She seemed hyper-alert and in somewhat 
moderate pain.  Attitude was cooperative and friendly.  Her 
behavior was characterized by limitation of motion.  Thought 
processes were very much slowed.  No delusions, ideas of 
reference, or ideas of inference were identified.  Affect and 
mood were moderate to severely depressed.  The psychiatrist 
diagnosed a moderately severely impairing depressive 
reaction.

VA EMG studies of the right arm were performed in February 
1982 to address the question of organic pathology for the 
veteran's symptoms.  The examiner noted that no physical 
therapy appeared to have been successful in relieving pain or 
producing an increase in shoulder or arm movement.  The 
examiner also noted that the veteran held her arm in an 
unnaturally rigid manner, resembling that encountered in 
neurological neglect, but that this behavior was contrary to 
negative findings upon a recent neurological evaluation.  
Upon EMG testing, the examiner reported that "muscle 
samplings are compatible with immobility from other than 
neurological causes.  No lesions of the motor unit was 
indicated except for increase in polyphasicity."  The 
examiner concluded that the veteran had a relatively mild 
post-traumatic arthropathy in 1976, followed by a functional 
overlay related to neurosis.

In a May 1983 statement submitted with a VA Form 9, the 
veteran contended that in service she was taking a lot of 
medicine for her arm and as a result she fell down a flight 
of stairs, hurting her back.  She contended that she had back 
pain from service until the present.  

At a September 1983 VA orthopedic consultation, the examiner 
noted that he had examined the veteran in 1982.  The veteran 
stated that she was still unable to work, with  unremitting 
pain in the right shoulder aggravated by any movement, with a 
hypersensitive area in the right elbow aggravated by touch or 
pressure on the elbow, and tingling and numbness in the right 
hand.  She reported neck stiffness and shoulder pain, and 
that she used a heating pad with some relief.  She also 
complained of back pain localized to the lumbosacral 
juncture, aggravated by any movements.  Upon examination of 
the right shoulder and right upper extremity, the veteran 
wore a pained expression, but no longer wore her neck support 
or arm sling.  The right upper extremity was held with the 
elbow flexed at 25 degrees and the arm in slight internal 
rotation, with the hand in functional position.  The veteran 
had full range of motion of the neck to the left, and placed 
her chin on her left shoulder.  She could put the chin on the 
left side of the substernal notch, but refused to bring it to 
the midline or to turn it to the right.  She only turned her 
head to the right approximately 10 degrees, complaining of 
severe pain but without evidence of muscle spasm.  When asked 
to lift her shoulders she lifted the left shoulder to touch 
the left ear but did not contract her right trapezius.  She 
would not actively extend the right shoulder, but it could be 
passively extended to horizontal.  She also refused to abduct 
the shoulder, but it could be abducted to horizontal.  She 
refused to extend the shoulder, but it could be passively 
hyper-extended by 20 degrees.  With all passive movements the 
veteran provided a "supposedly painful response."  She 
complained of tenderness on palpation anywhere from the 
vertebral border of the scapula laterally and anteriorly to 
the pull of the clavicle.  She could internally rotate to 60 
degrees passively, and passively externally rotate easily to 
15 degrees.  Though the veteran refused to actively move the 
elbow, there was full passive range of motion.  There was 
full passive range of motion of all the fingers and good 
texture of the palm, though the veteran produced a very 
feeble fist with all flexors functioning.  There was no edema 
of the hand, elbow, or shoulder.  There was sensory 
hypesthesia from the fingertips on both sides of the hand to 
the elbow, and a reported area of hyperesthesia in the dorsal 
lateral aspect of the elbow.  Sensory examination of the 
brachium showed hyperesthesia throughout.  Mid-level arm 
measurements showed 25.5 centimeters on the right and 26 
centimeters on the left.  The forearm at its maximal 
circumference was 26 centimeters on the right and 25.5 
centimeters on the left.  Sensation and functioning of the 
left hand, elbow, and shoulder were normal.  Upon range of 
motion testing of the back, the veteran refused to flex 
forward at all, and range of motion to the right and left 
varied with repeated testing.  There was no evidence of back 
muscle spasm, though the veteran reported tenderness to 
palpation from the upper dorsal area to the lumbosacral 
junction.  X-rays of the cervical spine showed no significant 
abnormality, with normal lordotic curve and no foraminal 
encroachment or osteophyte formation.  X-rays of the shoulder 
in internal and external rotation were entirely normal.  The 
examiner noted that in contrast to an examination 18 months 
prior, the veteran now wore no brace or sling, and now 
permitted some passive motion, actively moved her neck in 
some ranges, and flexed her right hand.  The examiner 
concluded that there was no limitation of joint motion 
despite the veteran's report of inability to move the joints 
for eight years.  The examiner concluded that there was no 
evidence of significant orthopedic disease. 
 
At a September 1983 VA psychiatric consultation, the 
veteran's history was noted, with the veteran reporting 
continued pain in her shoulders and arms.  Upon examination, 
the veteran had good grooming, and was oriented in all 
spheres, with good sensorium.  Memory was intact.  Attitude 
was guarded, distant, and indifferent.  Behavior was 
appropriate but mildly hostile.  Thought processes were 
normal with no psychotic content.  Affect was indifferent, 
flat, and depressed.  The examiner diagnosed an adjustment 
disorder, manifested by mild depression.

In a March 1984, H. T. Reed, M.D., a private physician, wrote 
a letter informing that the veteran was seen twice in 
February 1984 for complaints of right arm and shoulder pain.  
There were tenderness around the rotator cuff and spasms in 
the muscles of the shoulder and the right side of the neck.  
Range of motion was limited due to pain.  The examiner 
assessed acute bursitis, and treated the veteran with Indocin 
and Valium, after which she did "reasonably well."
 
At an April 1984 hearing before members of the Board in 
Washington, D.C., the veteran variously testified to 
suffering from a back disorder which she related to two falls 
in service when she injured her back.  She also testified to 
considerable pain and stiffness in her neck and right 
shoulder.  She testified, in effect, that she did not use her 
right arm at all, but moved it using her left arm to keep it 
from becoming stiff.    

In September 1984, X-rays of the cervical spine and the right 
shoulder were negative.  

At a September 1984 VA behavioral physiology evaluation, the 
veteran's medical chart was unavailable for review.  The 
veteran reported that she completed high school and one-and-
one-half years of college.  She reported being unemployed 
since discharge from service.  She reported suffering from 
diagnosed fibrositis, not taking pain medications currently, 
and, when she was in pain, being helped a great deal by her 
sister and husband in activities of daily living and 
household activities including caring for her two children.  
The veteran complained of sharp pain in the right shoulder 
area, aching pain in the thoracic region of the back at 
approximately the T9-L1 level, continuous aching pain in the 
right upper extremity, and a stiff pain in the right upper 
trapezius muscle group.  She reported that sitting for 10 to 
15 minutes increased her pain, as did any activity and cold, 
damp weather.  She rated her pain as 8 out of 11, with a 
range from 6 1/2 to 10 in the past week.  She complained of 
muscle spasms in the upper trapezius muscles and the right 
shoulder.  She denied changes in her level of energy, 
appetite, weight, or interest in sex.  She also denied 
significant sleep disturbance or crying spells.  She reported 
spending approximately 80 percent of her time down due to 
pain, though she reported spending only approximately 30 
percent of her time sitting or lying down.  She exhibited 
much guarding, bracing, grimacing, sighing, and rubbing due 
to pain.  She reported that she required assistance with most 
activities of daily living.  She reported attempting nerve 
blocks with only brief relief, and discontinuing physical 
therapy and exercise due to increased pain and swelling when 
these were attempted.   She reported that reclining did 
reduce her pain, and she used this as her treatment of 
choice.  She reported continuing to use moist and dry heat 
and hydrotherapy as useful treatments.  Upon 
cognitive/affective evaluation, the veteran admitted to 
anhedonia, though she reported that she continued to enjoy 
reading and music.  No concentration or attention deficits 
were noted, and hopelessness, helplessness, diminished self-
esteem, irritability, guilt, and daily changes in mood were 
all denied.  The examiner noted that the veteran was very 
suggestible, so that psychological testing including an MMPI 
were of questionable validity.  Validity scales indicated 
that the veteran may have attempted to create a favorable 
impression or to fake a favorable profile.  It was noted that 
repression and denial may be the preferred defense 
mechanisms.  The examiner assessed psychogenic pain disorder, 
rule out dependent personality disorder, and fibrositis.  

Upon VA neurological consultation in September 1984, for 
persistent right shoulder, neck, and low back pain, the 
veteran's history was noted.  The veteran demonstrated little 
voluntary movement of the right upper extremity and neck, to 
only five degrees in any direction.  Passive movement of the 
right arm to 10 degrees produced complaints of pain in the 
right deltoid region.  Motor examination showed no definite 
atrophy or vesiculations in the upper or lower extremities.  
Straight leg raising was limited to 20 degrees due to reports 
of pain, but the veteran was seated during the examination in 
a 90 degree position without apparent pain.  The veteran 
reported decreased pinprick sensation from the right shoulder 
to the fingertips.  Pinprick sensation in the lower 
extremities was normal.  The examiner commented that there 
was no objective evidence of neurological dysfunction.  The 
examiner noted that the most objective finding in this case 
was deep tendon reflexes, which were entirely normal.  The 
examiner diagnosed musculoskeletal discomfort.  

Upon VA orthopedic re-examination in October 1984, the 
veteran again complained of pains in her right upper 
extremity, intermittent swelling of the extremity, and 
inability to use the extremity.  She claimed to have aching 
pain in the middle back secondary to her right upper 
extremity.  She reported receiving some pain medications for 
the upper extremity, but reported having no pain so long as 
she remained perfectly quiet (sic).  Upon examination, the 
veteran was well developed and well nourished.  She would 
only flex, extend, or rotate the neck approximately five 
degrees, though the examiner emphasized that the veteran 
turned her head approximately 30 degrees to the right while 
giving her history.  There was no muscle atrophy of the 
trapezius or cervical paraspinous muscles, and no spasm to 
palpation.  In the right upper extremity there was excellent 
muscle mass of the deltoid, of the entire brachium, and of 
the forearm musculature, with both the right brachium and the 
right forearm one centimeter larger than on the left.  The 
right hand had no edema.  There was good flexibility of the 
elbow, wrist, and finger joints, though the veteran would not 
voluntarily contract any flexors of the right upper 
extremity.  The right palm showed rather heavy calluses over 
the third, fourth, and fifth metacarpal heads, with no 
corresponding calluses on the left hand.  The examiner noted  
that the veteran was right-hand dominant and interpreted the 
calluses to show that the veteran was using the right hand 
relatively normally.  X-rays of the cervical spine were 
perfectly normal, as were X-rays of the right shoulder in 
internal and external rotation.  The examiner repeated his 
previous assessment that there was no significant orthopedic 
pathology of the right upper extremity.

In April 1985 the veteran received VA outpatient treatment 
for complaints of swelling of the right arm of one day 
duration.  The veteran was in no apparent distress.  Her 
right arm was in an ace wrap and her fingers were padded.  
Upon examination, there was muscle guarding and alleged 
tenderness diffusely over the right shoulder, with no visual 
evidence of swelling.  Range of motion of the right shoulder 
was voluntarily decreased.  The hand appeared normal.  Tinels 
were negative.  The examiner emphasized there was perhaps a 
very slight soft tissue swelling of the right hand.  X-rays 
showed normal joint spaces with no evidence of arthritis.  
The examiner assessed possible bursitis.  

In August 1985 VA outpatient treatment for tension headaches, 
the veteran was noted to be working as a custodian.  She had 
missed several days of work reportedly due to diagnosed 
tension headaches.  

In April 1986 the veteran received VA outpatient treatment 
including for complaints of low back pain and stiffness with 
activity.  The examiner found a 10 degree loss of forward 
flexion, and pain with various movements of the low back.  
The examiner diagnosed, in pertinent part, recurrent low back 
pain.  

In a May 1986 letter, W. S. Eder, a private chiropractor, 
noted that he had evaluated the veteran in April 1986 based 
on her complaint that she did not feel she could continue to 
work as a custodian due to difficulties related to military 
service.  Upon examination the veteran had extensive 
restricted range of motion in the cervical and lumbar regions 
and the right shoulder joint.  The examiner diagnosed chronic 
cervical sprain/strain with multiple cervical subluxation, 
chronic lumbar sprain/strain with facet syndrome and multiple 
subluxation, and right chronic acromioclavicular joint 
sprain/strain with possible rotator cuff tear.  The 
chiropractor, based on the veteran's history, concluded that 
medical treatments had not helped her conditions and 
corrective treatment may be required.  

In a May 1986 claim for an increased rating for her right 
shoulder and neck disorder, the veteran reported that her 
condition had worsened and she could not currently do her 
work as a custodian.  

At a November 1986 VA examination the veteran complained of a 
swollen right hand with tingling fingers, a swollen and sore 
right arm, a stiff and painful shoulder that hurt when 
lifting, a neck that was stiff when rotated with pain in the 
back of the neck, and pain and swelling in the low back.  The 
veteran reported a history of diagnosed bursitis.  Upon 
examination, the right shoulder had range of motion to 80 
degrees abduction, zero degrees adduction, and 15 degrees 
internal and external rotation, all with tenderness on the 
shoulder.  The examiner noted that there was no warmth or 
muscle spasm on shoulder movements.  The neck had normal 
range of motion, but with a complaint of left side neck 
stiffness.  The right hand grip was weaker than the left.  
The examiner diagnosed chronic fibrositis of the neck and 
right shoulder with decreased functioning of the right upper 
extremity.  

In a September 1988 letter to the RO regarding a benefit 
overpayment, the veteran reported that she earned $662 per 
month.  

In April 1990 the veteran received treatment for complaints 
of significant pain and lost strength in her hand, and of 
dropping something out of the hand.  While the record is 
confused as to whether the right or left hand was complained 
of, it seems likely that the complaint involved the right 
hand, as treatment included an ace bandage to the right 
wrist. She complained of the hand feeling tingly and slightly 
edematous.  The examiner noted the veteran's history of 
conversion reaction and malingering.  Upon examination, there 
was tenderness to the flexors of the wrist, but no sensory 
loss or motor loss of the hand.  Movement of the wrist was 
painful.  The examiner assessed possible carpal tunnel 
syndrome.  

A private EMG and nerve conduction study was performed in 
January 1992, by Dr. A. R. Sonberg, M.D..  Dr. Sonberg noted 
that there was some very minimal evidence of an entrapment of 
the median nerve at the level of the right wrist, but this 
was unlikely to account for the bulk of the veteran's 
symptomatology.  The physician concluded, in pertinent part, 
that it seemed "quite unlikely" that there was any 
significant entrapment of the anterior interosseous branch 
nerves.  

In a report of nerve studies in January 1992, it was noted 
that a needle examination was carried out on the following 
muscle groups of the neck, right shoulder, and right upper 
extremity:  biceps, triceps, deltoid, extensor digitorum 
communis, flexor carpi ulnaris, flexor pollucis longus, first 
dorsal interosseous, and low, middle, and high cervical 
paraspinal muscles.  Insertional activity, resting activity, 
and volitional activity all tested normal.  The examiner 
assessed that routine nerve conductions, F-waves, and needle 
examination failed to disclose evidence of any active 
denervation process.  The examiner did identify some medial 
palmar sensory to ulnar palmar sensory latency compatible 
with very early and very mild entrapment of the median nerve 
at the level of the wrist, otherwise known as carpal tunnel 
syndrome.  Possible early and mild entrapment of the ulnar 
nerve at the cubital tunnel was also identified.  

At a November 1992 VA orthopedic examination, the veteran 
complained of inability to work at her job cleaning houses.  
She complained of carpal tunnel syndrome of the right wrist, 
and using a brace for this with swelling, pain, and numbness.  
She also complained of arthritis or bursitis of the right 
shoulder and neck, with inability to turn the neck, and mid 
lower back pain with inability to bend.  The examiner found 
no wasting or atrophy of the muscles, and normal reflexes of 
the triceps, biceps, and brachioradialis.   The examiner 
noted that the veteran winced when moving all joints, but 
that there was no pain on mild palpation except at the neck 
and right shoulder girdle muscles.  There was no evidence of 
muscle hernias.  Range of motion of the neck was to 10 
degrees forward flexion, 10 degrees backward extension, 20 
and 15 degrees left and right lateral flexion, respectively, 
and 30 and 5 degrees left and right rotation, respectively.  
Range of motion of the right shoulder was to 10 degrees 
forward elevation; 40 degrees abduction, with Group II 
extrinsic muscles of the shoulder girdle painful; and 80 
degrees internal rotation, with the veteran wincing and 
painful travel up and down.  The right elbow had full 
flexion, and the forearm had full pronation and extension.  
The veteran made a fist painfully, with positive Tinel sign 
at the wrist.  The examiner noted that there was "good" 
muscle grading of all muscles on the right side, though the 
examiner couldn't determine strength secondary to pain.  
Scalene and Group II shoulder girdle muscles were tender.  
The T3 spine was slightly tender to palpation.  One examiner 
diagnosed arthritis/bursitis/fibrositis of the right 
shoulder/neck, and carpal tunnel syndrome.  It was noted that 
the examiner had not reviewed X-rays or EMG studies.  
November 1992 X-rays of the right shoulder were normal in 
appearance without evidence of bony defect or soft tissue 
calcification.  November 1992 X-rays of the cervical spine 
showed posterior inferior margin osteophytosis at the C4 
vertebral body on oblique films, some compromise of the right 
and left fifth cervical nerve foramen, and no other defects.  
The X-ray examiner diagnosed focal degenerative change in the 
cervical spine.  An additional orthopedic examiner, following 
a review the X-rays of the cervical spine and right shoulder, 
diagnosed cervical spine degenerative change, arthralgia of 
the right shoulder, and carpal tunnel syndrome. 

In a February 1993 outpatient treatment, Dr. Schwartz noted 
that the veteran had mild carpal tunnel syndrome and used a 
cane with her left hand.  He noted that the veteran used a 
splint for her carpal tunnel syndrome with relief.

At a September 1993 McDonald Army Hospital outpatient 
treatment by J. R. Schwartz, M.D., there was tenderness 
everywhere about the right upper extremity, with no areas 
that were not tender.  The examiner emphasized that the pain 
could not be localized and there were no objective findings.  
There was no loss of motion of the right shoulder, arm, or 
wrist.  

A March 1994 MRI of the right shoulder was conducted at the 
Naval hospital in Portsmouth, Virginia.  The examiner 
assessed hypertrophic degenerative change in the 
acromioclavicular joint with inferiorly pointing osteophytes 
and evidence of tendonitis secondary to impingement involving 
the supraspinatus tendon.  Also assessed was an at least 
partial thickness tear of the supraspinatus tendon.  A full 
thickness tear of the rotator cuff could not be confirmed.
 
A March 1994 consultation report from J. R. Schwartz, M.D., 
an Army physician, in regard to the March 1994 MRI findings 
of the right shoulder, included impressions of hypertrophic 
changes of the acromioclavicular joint; tendonitis and a 
partial thickness tear of the distal aspect of the 
supraspinatus; and impingement with partial tear of the 
rotator cuff of the right shoulder.  

At an April 16, 1994, VA outpatient treatment, the veteran 
complained generally of chronic, persistent right arm and 
right shoulder swelling, as well as chronic right elbow and 
right wrist pain.  Upon examination, the right arm had no 
gross deformity.  Radial pulse was 1+.  There was pain or 
paresthesia, a positive Tinel's sign, a positive Phalen's 
sign, and right shoulder pain with abduction greater than 90 
degrees and with rotation.  There was no significant edema in 
the right upper extremity.  The examiner assessed right 
rotator cuff injury, right ulnar tunnel syndrome, and right 
carpal tunnel syndrome.
 
At an April 19, 1994, VA orthopedic examination, the 
veteran's history of an injury to the right shoulder and neck 
in service was noted.  The veteran complained of continuing 
shooting pain and numbness to the right shoulder, with pain 
on movement.  The veteran reportedly had nerve blocks, 
steroid injections, and physical therapy without relief to 
the shoulder, and physical therapy to the neck without 
relief.  She complained of pain in the right shoulder with 
any movement and when still.  She complained of pain in the 
right neck if she turned her head to the right.  The March 
1994 MRI was read as showing partial tear of the rotator 
cuff.  Upon examination, the veteran could not move the right 
shoulder at all because of pain.  The examiner diagnosed 
rotator cuff tear with entrapment of the right shoulder.

The claims folder contains the May 1994 EMG and nerve 
conduction study performed by A. R. Sonberg, M.D.  He 
assessed that routine NCV's, F-waves, and needle examination 
failed to disclose evidence of neuropathy, radiculopathy, or 
myopathy in the nerves and muscles tested, consisting of the 
nerves and muscles of the right and left upper extremities.  
The examiner further concluded that there was no evidence on 
the examinations conducted to suggest median nerve entrapment 
or ulnar nerve entrapment at either the wrist or elbow on the 
right side.  

The veteran was hospitalized at a military facility from 
November 4, 1994, to November 9, 1994, for an acromial 
impingement syndrome of the right shoulder.  On November 7, 
1994, J. R. Schwartz, M.D., performed a four-in-one surgical 
procedure on that shoulder.  The surgery was to remedy 
complaints of increasing pain and decreasing motion of the 
shoulder, with pain radiating to the elbow as well as up to 
the neck.  X-rays showed a partial thickness tear of the 
rotator cuff and degenerative joint disease of the 
acromioclavicular joint.  Prior to surgery, range of motion 
at the shoulder was to 45 degrees rotation and 45 degrees 
abduction, both with pain.  

In a March 1995 prescription note, J. R. Schwartz, M.D., 
informed that the veteran had developed post-operative 
adhesions and required a shoulder manipulation under 
anesthesia.  

Upon VA orthopedic examination in April 1995, the veteran 
reported constant right shoulder pain, as well as pain in the 
base of the neck and pain in the right arm.  A history of the 
veteran's injury in service in 1976 and surgery to the right 
shoulder in November 1994 were noted.  The veteran reported 
numbness and swelling of the right arm and right hand, and 
inability to do anything with the right arm.  On examination, 
the veteran was wearing an arm sling, holding her right arm 
to her body.  She reported difficulty dressing, with 
inability to move her right arm or right hand at all.  There 
was decreased hand grip and decrease sensory pin prick of the 
upper back and upper chest.  There was mild swelling of the 
upper chest and upper back.  The right shoulder was lower.  
The right upper extremity had weakness and paresthesia.  The 
examiner noted that the shoulder was frozen, with zero 
degrees for all ranges of motion.  X-rays of the cervical 
spine were negative.  X-rays of the right shoulder showed 
only widening of the right acromioclavicular joint, assessed 
to be of questionable clinical significance.  Based on EMG 
and nerve conduction findings in May 1994, the examiner 
assessed that there was no neuropathy, no radiculopathy, and 
no myelopathy.  The examiner diagnosed right upper extremity 
pain status post recent shoulder surgery.  

In an October 1995 progress note, J. R. Schwartz, M.D., 
informed that the veteran underwent surgery on her right 
shoulder in November 1994, and she subsequently developed 
adhesive capsulitis of that shoulder.  She was unable to 
abduct her shoulder beyond 60 degrees, and external rotation 
was limited to neutral.  She also subsequently developed 
paresthesias.  The physician reported that he had recommended 
severely limited activities, with no use of the right upper 
extremity until electrical studies could be completed.
 
In a January 1996 letter, P. R. Manes, M.D., a private 
psychiatrist, noted a history of the veteran having injured 
her right shoulder in service in 1976 and having constant 
problems with the shoulder since that time, with shoulder 
surgery in 1994 and persistent severe pain.  The psychiatrist 
noted that the veteran had psychological symptoms including 
sleep problems, depression, and anxiety.  The psychiatrist 
opined that these psychological symptoms were secondary to 
her accident in 1976.  He diagnosed PTSD secondary to the 
1976 accident. 

In a January 1996 letter, J. R. Schwartz, M.D., informed that 
the veteran had been advised to do no work from January 16, 
1996 through June 16, 1996, due to her sympathetic dystrophy 
of the right shoulder and arm as a result of surgery 
performed on November 7, 1994.  He advised that the veteran 
would not be able to perform her custodial duties. 

At Ghent Psychiatric Practices, a private psychiatric 
facility, two evaluations were conducted by an attending 
physician in January 1996.  The examiner noted a history of 
the veteran having suffered an injury to the right arm in 
service in 1976, with treatment over the next 20 years, 
ongoing pain in the shoulder and neck, and surgery in 1994.  
At the first evaluation, the veteran reported feeling the 
government owed her proper care and wanted to verify that 
that her stress was related to her injury.  Upon examination, 
the veteran was oriented times three.  She was overly 
talkative, with elevated affected, anxious mood, thought 
processes within normal limits, and thought content focused 
on government payment for treatment.  She was not suicidal or 
homicidal, had average intellect, intact memory, poor 
judgment, and fair insight.  The physician provisionally 
diagnosed PTSD, delayed.  Upon a second evaluation one week 
later, the veteran reported feeling stressed, especially when 
her arm ached, and also reported difficulty sleeping.  The 
physician noted normal behavior, blunted affect, sad mood, 
normal thought processes and content, orientation times 
three, no active suicidal or homicidal thoughts, average 
intellect, intact memory, and fair insight and judgment.  The 
physician diagnosed probable PTSD secondary to arm injury.

Also in January 1996 the veteran was evaluated by a physician 
at Ghent Psychiatric Practices whose signature is not legible 
on the examination report and whose name does not otherwise 
appear on the report.  A history was noted of injury in 
service with ongoing pain including in the shoulder.  Also 
noted were treatments thereafter including surgery in 1994, 
medication, and nerve blocks.  The veteran reported that she 
felt stressed-out, had headaches, occasionally felt depressed 
- especially when her arm ached.  Upon examination the 
veteran was in no acute distress.  Behavior was normal; 
affect was blunted; mood was sad; thought processes and 
content were normal; she was oriented times three; she denied 
suicidal and homicidal thoughts; she exhibited average 
intellect and intact memory; and she had fair insight and 
fair judgment.  The examiner diagnosed probable PTSD 
secondary to service injury.  Upon an examination by a 
licensed professional counselor (LPC) at Ghent Psychiatric 
Practices, the right arm was favored and was reportedly 
uncomfortable.  Behavior was overtalkative; affect was 
elevated; mood was anxious; thought processes were within 
normal limits; and thought content was focused on government 
paying for her treatments.  The veteran was oriented times 
three.  She had no suicidal or homicidal ideation.  Intellect 
was average, memory was intact, insight was poor, and 
judgment was fair.  The counselor assigned a provisional 
diagnosis of PTSD, delayed.  

In a January 1996 letter, S. Haney, L.P.C., of Ghent 
Psychiatric Practices, informed that the veteran had been 
given a provisional diagnosis of PTSD.  In another January 
1996 letter, P. R. Manes, M.D., of Ghent Psychiatric 
Practices, opined that the veteran's psychological symptoms, 
including sleep problems, depression, and anxiety, were 
secondary to her accident in 1976.  He further opined that 
the veteran had PTSD secondary to the 1976 accident. 

A VA PTSD examination was conducted in March 1996.  The 
veteran's military history was noted to consist, in pertinent 
part, of enlistment in 1976, bumping the arm on a hard object 
while running in 1976, and a medical discharge from service 
in 1976, with no war trauma witnessed during her period of 
service.  The veteran contended that her trauma consisted of 
going to multiple doctors, getting shots, and having surgery 
that hurt and made her angry.  She reported no other traumas.  
She reported having no work since 1976 due to her pain and 
frustration.  She was noted to currently receive 
Amitriptyline for sleep, prescribed by an outpatient 
treatment therapist.  The veteran had never been 
psychiatrically hospitalized.  She lived with her husband of 
seven years, and her three sons, from five to seventeen years 
of age.  The veteran complained of depressed mood most of the 
time, sleeping difficulties, lack of energy, and a picky 
appetite without weight loss.  She denied suicidal or 
homicidal ideation.  She was able to mention activities which 
she enjoyed.  The examiner noted that the veteran did not re-
experience traumatic events, and she had no associated 
recollections, nightmares, or flashbacks.  She did not try to 
avoid thoughts or feelings of the trauma.  There was no 
psychogenic amnesia, no sense of detachment or estrangement, 
no restriction of affect, no sense of foreshortened future, 
and no sense of hopelessness or helplessness.  The examiner 
noted that the veteran's reported sleeplessness was a form of 
hyper-arousal.  However, the veteran denied irritability, 
outbursts of anger, hypervigilance, or exaggerated startle 
response.  Objectively, the veteran was alert and oriented 
times four, was well groomed, had her arm in a sling, and 
dramatically presented her pain, as the examiner described, 
"moaning and groaning during the interview."  The examiner 
noted that the veteran exaggerated her symptoms yet could not 
provide any trauma outside the range of normal human 
experience.  The examiner explained that the veteran tended 
to externalize pain, presenting it in a whining, dependent 
manner.  Recall was two of three items in five minutes.  Mood 
was described as depressed, but the veteran was noted to 
smile at inappropriate times.  There was no evidence of 
psychosis.  The examiner diagnosed chronic adjustment 
disorder; rule out dysthymia; and personality disorder not 
otherwise specified, with dependent and histrionic traits.  

At an April 1996 VA neurological examination, the veteran 
complained of a painful right shoulder with pain of the right 
arm and hand and swelling of the right wrist.  The veteran's 
history was noted.  Upon examination there was mild swelling 
of the flexor area of the right wrist, which was very tender.  
There was pain upon flexing of the fingers.  The examiner 
diagnosed a painful right wrist with moderate swelling of the 
right flexor tendon area, especially in the flexor capri 
ulnaris area.  The examiner noted that this swelling 
resembled an inflammatory process.  However, he could not 
relate the observed condition to the veteran's right shoulder 
injury in 1976.

MRIs of the right wrist conducted at the Mary Immaculate 
Hospital in September 1996 yielded an impression of a 
suspected tear of the scapholute ligament, with an otherwise 
negative MRI of the right wrist.  

In an October 1996 progress note, J. R. Schwartz, M.D., a 
private orthopedic surgeon, noted the veteran's continuing 
pain in the arm and tingling in the fingers, and noted that 
another physician's supposition that this may be reflex 
sympathetic dystrophy was a reasonable assumption.  Dr. 
Schwartz noted the veteran's report that when she fell in 
service in 1976 she hurt her whole arm and the entire arm 
became swollen, with subsequent problems leading to surgery.  
The physician opined that the veteran's current problems were 
related to her original injury in service.  

MRIs of the right shoulder were conducted at the Mary 
Immaculate Hospital in October 1996.  Evidence of a previous 
resection of the right distal clavicle was observed.  The 
right supraspinatus tendon appeared thickened and there was 
an abnormal signal suggesting tendonitis or a partial 
thickness tear.  The supraspinatus muscle appeared normal, 
and there was no impingement on the supraspinatus muscle 
tendon by the acromion.  Signal density of the humeral head 
and glenoid process appeared normal.  
 
In a November 1996 letter, J. R. Schwartz, M.D., noted that 
the veteran had a history of right upper extremity pain since 
an injury in service in 1976, with eventual decompression of 
the right shoulder to treat acromial impingement syndrome.  
The physician noted that the veteran continued to have right 
hand pain, swelling, and numbness.  He further noted that the 
veteran had developed a "relatively significant" frozen 
shoulder, with loss of 70 percent of her range of motion.  
The examiner opined that the veteran required continuing 
treatment and therapy.  

MRIs of the cervical spine were conducted at the Mary 
Immaculate Hospital in April 1997.  There was a disc 
protrusion into the right lateral recess at C5-C6, and a 
diffuse central disc protrusion at C6-C7.  Spurs were noted 
at the C4-C5 level.  The spinal cord demonstrated normal 
signal intensity and there was no evidence of focal 
enlargement or cavitation.  There were no signs of bony 
central spinal stenosis, and there was apparently 
satisfactory preservation of the neural foramina.  The 
examiner assessed right-sided disc herniation at C5-C6, 
diffuse central disc herniation at C6-C7, and small posterior 
spurs at C4-C5.  

In an April 1997 examination report by M. A. Thiel, M.D., a 
history as reported by the veteran of injury and subsequent 
difficulties was noted.  The veteran complained of problems 
with the shoulder and tingling in the neck, with a sensation 
of weight in the shoulder, and a tingling in the right radial 
fingers with a burning sensation.  She complained of pain on 
moving the right middle finger, and of awakening in the 
middle of the night two or three times with burning in the 
palm of her hand.  She also complained of dropping things and 
of pain that extended up to the shoulder.  On examination, 
the right hand was slightly swollen and slightly cooler when 
compared to the left, with a slightly puffy appearance.  
There was some very slight abductor pollicis brevis muscle 
wasting.  There was much decreased flexion on the right with 
inability to make a full fist.  Wright's test could not be 
performed due to shoulder stiffness preventing sufficiently 
raising the arm.  Pinwheel testing was negative for carpal 
tunnel syndrome, though there was some numbness on pinwheel 
testing in the ulnar nerve distribution.  Tinel's sign was 
positive for both the median and ulnar nerves all the way up 
the arm to the neck.  There was tenderness in the right 
radial tunnel area, the right pronator area, and the right 
supraclavicular area.  Grip strength was five and twelve 
pounds on the three and four settings of the Jamar.  Grip 
strength on the left was correspondingly 55 and 80 pounds.  
The right shoulder was very tender with marked limitation of 
abduction.  Upon external rotation there was pain down the 
right arm.  There was much tenderness in the right 
quadrilateral space and the coracoid area.  There was pain in 
the subscapular area and the upper chest area upon pressure 
to the quadrilateral space.  Upon passive supination of the 
right forearm there was markedly increased pain in the 
forearm.  Spurlings test on the right was markedly positive 
with pain referred to the shoulder and arm.  The examiner 
assessed evidence of multiple nerve compression problems and 
problems with fibrosis and spurring around the right 
shoulder.  

In a May 1997 letter, J. R. Schwartz, M.D., informed that the 
veteran had been under his care for the prior three years.  
He added that he had proscribed no work from August 29, 1995, 
through June 16, 1996.  He reported that he gave her 
permanent restrictions for the right arm on October 15, 1996, 
including no use of the right arm above shoulder height, no 
repetitive motion, and no lifting over 10 pounds.  He added 
that the veteran could not work at any job that would violate 
these restrictions.  

In June 1997 a VA physician prepared a peripheral nerves 
medical report based on a review of the claims folder and the 
medical record, but without an examination of the veteran.  
The physician noted that the veteran had difficulties with 
the right shoulder since a fall in basic training in service, 
with reported resulting fibrositis of the right shoulder and 
neck, and that the veteran had had multiple treatments post 
service including subacromial decompression and 
claviculectomy, with all efforts to alleviate symptoms 
unsuccessful.  The physician concluded that the veteran 
currently had significantly limited motion of the shoulder 
and severe pain with any attempted motion of the shoulder, 
with these symptoms expected to be aggravated by fatigue or 
prolonged use of the extremity, with any functional use of 
the extremity probably not possible.  The physician opined 
that the current right upper extremity problems were a 
continuation and extension of the veteran's original problems 
while on active duty, and the end result of failure to 
alleviate those problems through multiple types of treatment.  

A June 1997 letter from a VA physician who is a Chief, 
Orthopedics section, provided the following opinion:

Shoulder, arm and hand syndrome can 
result from a painful lesion anywhere on 
the extremity, including fibrositis as 
diagnosed or after bursitis surgery.  I 
find no real evidence in the record to 
support a diagnosis of reflex dystrophy, 
nor is carpal tunnel or ulnar tunnel 
syndrome the result of a shoulder lesion, 
if indeed this veteran has these 
conditions (again, no real evidence).  

In an addendum to that statement in June 1997, the physician 
noted that the claims file had been reviewed.  

At Ghent Psychiatric Practices, an evaluation was conducted 
by E. J. Collins, a licensed clinical social worker (LCSW), 
in October 1997 based on the veteran's complaints of 
worsening PTSD.  She reported stress due to difficulties 
obtaining benefits from the VA, and complained of interrupted 
sleep, anxiety dreams, decreased appetite, decreased 
concentration, decreased memory, lethargy, increased 
irritability, and isolation.  She reported injury in 1976, 
but denied disability due to injury.  The veteran was noted 
to have been a patient at the psychiatric facility.  On 
examination, the veteran was oriented times three.  She had 
clear, cogent, rapid, loud speech, an angry mood, detailed 
thoughts, poor judgment and insight, appropriate behavior, a 
blunted affect, poor memory, no hallucinations or delusions, 
and occasional suicidal or homicidal ideation.  The veteran 
was diagnosed with recurrent, moderate major depression. 

In a November 1997 examination report, M. J. Vogel, D.O., 
noted the veteran's history of inservice injury to the right 
shoulder and treatment for significant loss of use of the 
right upper extremity thereafter.  Also noted were disc 
herniations at C5-C6 and C6-C7 by MRI in April 1997.  The 
osteopath examined the veteran in August 1997 and found 
cervical range of motion restricted in all planes, 
considerable grip weakness on the right, and foramina 
compression producing cervical radiation on the right into 
the shoulder and arm.  There was tenderness at C5-C6 and in 
the right paraspinal muscles.  There was also spasm of the 
right trapezius, the rhomboid, and the levator scapula 
muscles.  The right hand and wrist had mild swelling.  Right 
shoulder range of motion was severely limited.  The osteopath 
diagnosed adhesive capsulitis of the right shoulder, cervical 
radiculitis secondary to disc protrusion, and chronic 
cervical musculo-ligamentous injury.  The osteopath assessed 
that due to her limitations of movement of the neck and right 
shoulder and her level of pain, the veteran was 100 percent 
disabled from work.  

In a November 1997 submission the veteran reported multiple 
psychiatric symptoms, including suffering from stress, having 
difficulty sleeping, having nightmares about her fall in 
service, crying for no reason, seeing things that were not 
there, staying angry all the time, having headaches all the 
time, having thoughts of ending her life, being depressed all 
the time, being nervous all the time, and at times being 
unable to get out of bed.  She contended that she had post-
traumatic stress from her injury in service as well as from 
continuing pain, sorrow, stress, and depression from that 
time to the present.  She reported that she would never 
recover from all this suffering.  

In a December 1997 VA examination of the veteran's right 
shoulder and right upper extremity, the veteran's history was 
noted of an injury to her right shoulder in service with 
ongoing significant difficulties with the right upper 
extremity and her neck in service and post service.  The 
veteran reported a history of significant nerve damage and 
tissue damage to her shoulder which could not be corrected, 
with gradual deterioration of her shoulder functioning over 
time.  She also reported that she had been diagnosed with 
multiple herniated cervical discs, with surgery considered 
but decided against because of the veteran's diagnosed reflex 
sympathetic dystrophy.  The veteran also reported a history 
of EMG studies which were within normal limits, and stellate 
ganglion blocks which did not alleviate symptoms.  She 
reported that she avoided use of her right upper extremity as 
much as possible.  The veteran complained that currently she 
could not move her arm at all, and that she had severe pain 
that began in her shoulder and radiated into her wrist and 
hand.  She could not make a right fist and reported that 
objects easily fell from her hand.  She was noted to have 
marked cervical restriction.  An MRI of the right shoulder in 
1996 was noted to show evidence of a rotator cuff partial 
tear and/or thickening, status post resection of the 
acromioclavicular joint.  An MRI of the right wrist in 1996 
was noted to show a possible scapholunate ligament 
disassociation.  The veteran wore a Philadelphia neck collar, 
a right arm sling, and a wrist immobilizer to the 
examination.  The veteran removed this equipment for the 
examination.  The veteran also entered the examination room 
limping, and contended that that during one of her falls due 
to her arm difficulties she injured her right knee.  Upon 
examination, the veteran would not actively move her neck at 
all and held her neck in one position.  She claimed that 
simply touching the skin around her neck or shoulder caused 
severe pain, and the veteran withdrew from touch abruptly.  
She also had no active range of motion of the shoulder, and 
would not allow examination of the shoulder, contending it 
was too severely painful.  She held her shoulder in a neutral 
position to her side, and held her elbow in a slightly flexed 
45-degree angle.  She also would not allow active or passive 
motion at the right elbow.  The veteran complained of right 
forearm swelling, and the right forearm was perhaps slightly 
more swollen than the left.  The veteran did not demonstrate 
right wrist motion and showed only a small amount of right 
metacarpophalangeal joint motion.  She would not allow 
examination of the right hand or forearm, again claiming this 
would cause severe pain.  Temperature of the right upper 
extremity was not significantly lower than the left.  There 
was some increased sweatiness in the right palm.  No further 
neurological examination could be conducted due to the 
veteran's intolerance.  X-rays were taken the day of the 
examination.  These showed some minimal degenerative disc 
changes in the neck, without other abnormalities.  X-rays of 
the right shoulder showed some postoperative changes with 
resection of the distal clavicle, with no other 
abnormalities.  X-rays of the wrist were within normal 
limits.  The examiner noted that the veteran's complaints of 
severe pain and her withdrawing from the simplest touch were 
most compatible with reflex sympathetic dystrophy, which the 
examiner considered compatible with the veteran's history of 
severe pain from service and of her condition being only 
worsened by her shoulder surgery.  The examiner noted a 
standing diagnosis of adhesive capsulitis, but stated that it 
was impossible to confirm the presence of that disorder since 
the veteran would not permit physical examination.  

In a statement received in June 1998 and in several 
subsequent statements, the veteran emphasized that all she 
wanted was a 100 percent disability rating.  She further 
emphasized that she could not work due to her right upper 
extremity, neck, and back disabilities and associated pain, 
and needed more surgery but did not want more surgery.  In a 
July 1998 statement she reported that she had worked as a 
janitor for a public school system until her surgery in 1994.  

In July 1999 the veteran underwent an official examination by 
a physician at Orthopedics of Churchland, Ltd.  The veteran's 
medical records were provided by the VA and reviewed by the 
examiner.  These included EMG's and a cervical MRI.  The 
veteran's history was noted beginning with her inservice 
injury to her right shoulder and including of resection of 
the distal clavicle in 1994.  The examiner noted that the 
veteran currently had a totally functionless right upper 
extremity with constant complaints of pain throughout the 
entire right upper extremity and total loss of use of the 
right upper extremity and total loss of sensation in the 
right upper extremity.  Upon examination, it was noted that 
the veteran wore a Philadelphia collar, a well-padded cock-up 
splint, and a right arm sling.  Examination was nearly 
impossible because the veteran would not allow the examiner 
to move the right upper extremity.  The veteran demonstrated 
some cervical spine motion, though with much complaint of 
pain and spasm.  The examiner noted that there was marked 
spasm of the right trapezius muscle group which did not 
change much throughout the examination.  Biceps, triceps, and 
brachioradialis reflexes were 2+ and symmetrical.  There was 
total anesthesia to hypodermic needle pin pricks of the 
entire right upper extremity to the point where the examiner 
was able to draw blood with the needle without causing any 
apparent pain reaction from the veteran, inclusive of all 
nerve root distributions from C3 to T1, with the anesthesia 
present all the way up the right side of the neck.  The 
veteran abducted the right arm at the shoulder to 35 degrees, 
flexed to 15 degrees, internally rotated to 30 degrees, and 
externally rotated to 20 degrees.  The examiner noted that 
this was the extent of range of motion the veteran would 
permit herself to demonstrate, despite the fact, as the 
examiner noted, that she wore the arm in a sling across her 
chest, which necessarily presented in excess of 30 degrees of 
internal rotation.  The examiner noted that despite the 
veteran's claim of paralysis, wrist circumferences were 
symmetric at 18 1/2 centimeters left and right, forearm 
circumferences were 22 1/2 centimeters right and 22 centimeters 
left, and upper arm circumferences were symmetric at 32 
centimeters left and right.  The examiner observed no atrophy 
of any muscle group, and he observed no edema or swelling of 
the right upper extremity or any interosseous atrophy of the 
right hand.  The right upper extremity and right hand had a 
"perfectly normal posture," with the exception of the 
veteran keeping the right shoulder somewhat hiked up.  The 
examiner noted that there were also no temperature or color 
changes of the right hand to support the diagnosis of reflex 
sympathetic dystrophy noted in the veteran's records.  X-rays 
showed no abnormality of the glenohumeral joint, some 
narrowing of C5-C6 and C6-C7 disc spaces, essentially normal 
foraminal spaces, and a loss of normal cervical lordotic 
curvature.  The examiner diagnosed no objective orthopedic 
pathology, no evidence of nerve root or peripheral nerve 
injury, extensive psychiatric difficulties, and no 
substantiation of the prior diagnosis of reflex sympathetic 
dystrophy.   

In July 1999 the veteran underwent a second official 
examination by a physician at Neurological Associates of 
Hampton Roads, P.C..  Again, the veteran's medical records 
were reviewed.  It was noted that nerve conduction studies in 
January 1992 showed a mild right medial neuropathy at the 
wrist and possibly a mild ulnar neuropathy at the elbow.  
Also noted were EMG and nerve conduction studies in February 
1982 showing no evidence of any problem which would explain 
the immobility of the veteran's right arm.  The veteran 
reported a history of injury to her right shoulder falling on 
concrete, and right shoulder surgery in 1994, with her 
condition becoming worse following that surgery.  The 
examiner noted the veteran's long history with tests and 
treatments that afforded her no relief from her right arm 
symptoms.  The examiner noted a past diagnosis of reflex 
sympathetic dystrophy.  The examiner further noted that while 
a past MRI had reportedly shown a herniated disc, no surgery 
was performed because of the diagnosis of reflex sympathetic 
dystrophy.  The examiner noted other past diagnoses including 
fibrositis and adhesive capsulitis of the right shoulder.  A 
past sympathetic nerve block was noted to have produced a 
Horner's syndrome ipsilaterally, but resulted in no relief of 
right arm pain.  The veteran complained of a current feeling 
of a weight "like a ton of bricks" on her right shoulder, 
and also complained of a tingling and burning sensation in 
her right shoulder, right arm, right hand, and in her right 
shoulder blade.  She complained of anterior chest pain upon 
deep inhalation, and inability to move her neck at all 
without pain. She complained that she currently had no use of 
her right arm.  Upon general examination, no symptoms of 
systemic problems were identified.  Current medications 
included Flexeril, Amitriptyline, Motrin, Parafon Forte, 
Aspirin, calcium supplement, and vitamins.  Upon specific 
examination, the veteran did not permit any movement of the 
neck either passively or actively, and complained of severe 
pain upon any attempted movement.  There was tenderness 
without any spasm of the trapezius and cervical paraspinal 
muscles bilaterally.  There was also tenderness over the 
anterior and posterior right shoulder without any 
demonstrable spasm of the shoulder girdle muscles.  The 
extremities were warm and dry with good peripheral pulses, 
with no color or temperature differences between the hands, 
and no edema or trophic changes noted in the skin of the 
right hand.  Upon motor examination, the veteran reported 
having no voluntary movement of the proximal right arm 
without severe pain.  However, she was observed by the nurse 
to move both arms and shoulders while undressing in the 
examination room.  She was also observed to move her neck 
when distracted.  No fasciculations were observed.  Muscle 
bulk and tone were normal.  No edema was noted.  Deep tendon 
reflexes were 2+ and symmetrical in the upper and lower 
extremities bilaterally, and plantar responses were flexor on 
both sides.  Upon sensory examination, there was diffuse 
decreased pinprick sensation circumferentially from the right 
shoulder to the fingers, with the veteran reporting complete 
absence of vibratory sensation in her right hand.  With the 
tuning for placed against her sternum, she reported that she 
was able to feel the vibration when the fork was tilted left, 
but not when the fork was tilted right, even though the tail 
of the tuning fork maintained consistent contact with the 
sternum.  She expressed exquisite pain with any attempt at 
passive movement of the right wrist, elbow, or shoulder, and 
Tinel's and Phalen's were accordingly uninterpretable.  The 
examiner assessed that there was no evidence of a 
neurological disorder to explain the veteran's inability to 
move her neck or right arm.  The examiner noted that the 
veteran had been observed to move both her arm and her neck 
when she believed herself to be unobserved.  The examiner 
concluded that sensory examination results were not 
anatomical.  The examiner added that there was no clinical 
evidence to support a diagnosis of cervical radiculopathy or 
reflex sympathetic dystrophy, and the veteran's complaints 
could not be explained on the basis of brain disease or 
injury, cervical disc disease, or trauma to nerve roots.  The 
veteran was offered repeat EMG and nerve conduction studies, 
but she refused these.  The examiner concluded by stating, 
"While this patient may have some underlying musculoskeletal 
disorder causing chronic neck, shoulder, and right arm pain, 
there was also evidence of significant psychogenic overlay."

Remand Discussion 

As an initial matter, as noted in the Introduction, supra, 
the Board has construed an April 1997 submission by the 
veteran as a notice of disagreement with the RO's October 
1996 denial of service connection for left and right knee 
disorders.  Where a notice of disagreement has been 
submitted, the veteran is entitled to a statement of the 
case.  38 C.F.R. § 19.26 (2000).  The failure to issue a 
Statement of the Case is a procedural defect requiring a 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  See 
also 38 C.F.R. § 19.9(a) (2000) (stipulating that, if 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction and specify the action to be 
undertaken).  Accordingly, the  four claims, for primary and 
secondary service connection for left and right knee 
disorders, must be the subject of a Statement of the Case 
upon remand.  Additionally, on remand, the RO should complete 
any additional development deemed necessary.  38 C.F.R. § 
19.26 (2000).

As noted in the Introduction, supra, the RO must assign 
separate ratings for service connection fibrositis of the 
right shoulder, and fibrositis of the cervical spine.  The 
current combined rating for the two disorders is 50 percent.  
The RO must then address the claim for an increased rating 
for each of these disorders.  If upon assigning separate 
ratings for fibrositis of the right shoulder and fibrositis 
of the cervical spine the RO contemplates assigning ratings 
which would combine to less than 50 percent, the RO must 
consider the application of 38 C.F.R. § 3.344 regarding 
reduction of ratings which have been in effect for five or 
more years, because a combined 50 percent rating for the two 
disorders has been in effect from June 1, 1995.  

Regarding these increased rating claims for fibrositis of the 
right shoulder and fibrositis of the cervical spine, where 
there is impairment affecting a motion of a joint, a rating 
examination must comply with DeLuca v. Brown, 8 Vet.App. 202 
(1995).  In that case, the Court held that when a Diagnostic 
Code provides for a rating based upon limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also 
be considered, and an examination upon which the rating 
decision is based must adequately portray the extent of 
functional loss due to pain on undertaking motion, weakness, 
fatigability and incoordination.  Upon remand, an examination 
which responds to all DeLuca questions must be conducted.  If 
adequate examination is not possible due to the veteran's 
physical inability to comply with the examination, 
impairments must be estimated to the extent possible.  

As may be noted in the detailed account of the veteran's 
medical history recorded supra, due in part to varying signs 
and symptoms produced and the varying medical histories given 
at the many examinations the veteran has undergone over the 
years, the veteran has been variously diagnosed with many 
disorders affecting the right shoulder, right upper 
extremity, and associated musculoskeletal parts.  These 
diagnoses have included arthropathy, myalgia, reflex 
sympathetic dystrophy, adhesive capsulitis, fibrositis 
fibromyositis, thoracic outlet syndrome, causalgia, Brown-
Sequard syndrome, and shoulder-hand syndrome.  It has also 
been suggested that the veteran has been malingering or has 
been motivated by secondary gain.  The intractable nature of 
dysfunctions affecting her right upper extremity and their 
failure to respond to both conservative and highly aggressive 
treatment (including a four-in-one surgical procedure on the 
right shoulder in 1994) may result in a remand examination 
that proves particularly challenging.  The examiner should be 
made fully aware of this problem.  

Newly enacted legislation has eliminated a well-groundedness 
consideration and requires that all claims for service 
connection be developed to the extent that a reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A).  Accordingly, the 
claims for primary and secondary service connection for right 
carpal tunnel syndrome and right ulnar tunnel syndrome, which 
were most recently denied as not well grounded by a November 
1999 Supplemental Statement of the Case, must undergo 
additional development.  

While the claims for service connection for PTSD on both 
primary and secondary bases were not explicitly denied as not 
well grounded, they were denied on the basis that a clear 
diagnosis of PTSD was not presented.  The VA psychiatric 
examination report from March 1996 did not specifically 
address the question of PTSD.  However, the medical evidence 
of record does include diagnoses of PTSD as related to 
service or service-connected disorders, and a reasonable 
possibility exists that assistance would aid in 
substantiating these claims; hence additional development, 
including an additional VA examination and medical opinion, 
must be undertaken.  Veterans Claims Assistance Act of 2000. 

The veteran's claim for service connection for a back 
disorder was previously denied by the Board in a July 1984 
decision, and the RO improperly considered the claim in 
August 1993 without first considering whether new and 
material evidence had been presented to warrant reopening the 
claim.  38 U.S.C.A. § 5108.  (West 1991).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000).  
Because the RO has not yet addressed the question of whether 
new and material evidence has been submitted to reopen the 
claim, the Board will remand the matter to ensure the veteran 
full procedural due process of law.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities must necessarily rely on VA examinations and 
determinations as to the nature and extent of the veteran's 
service-connected disabilities.  Pending claims for service 
connection for various disabilities must also first be 
resolved by the RO.  The Court has held that a claim which is 
inextricably-intertwined with another claim which remains 
undecided and pending before the VA must be adjudicated prior 
to a final order on the pending claim, so as to avoid 
piecemeal adjudication.  Harris v. Derwinski, 1 Vet.App. 180 
(1991).  Once these underlying service connection claims have 
been adjudicated by the RO, and disorders which are service 
connected and which are subject to pending claims for 
increased ratings have been evaluated by a VA examiner and 
rated by the RO, the claim for a total disability rating 
based on individual unemployability (TDIU) due to service 
connected disabilities may be properly addressed by the RO 
and the Board.
 
The Board will also undertake development on the deferred 
issues of entitlement to an automobile or other conveyance 
and entitlement to adaptive equipment for an automobile. 

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for all disorders 
which are currently the subjects of 
claims for service connection or 
increased ratings since May 1997, and 
that she furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
medical source she identifies.  Copies of 
the medical records from all sources she 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of her current service-
connected fibrositis of the right 
shoulder and fibrositis of the neck, and 
to determine the onset and etiology of 
any right carpal tunnel syndrome and 
right ulnar tunnel syndrome. The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify on the examination report 
that the claims folder has been reviewed.  
The examiner should note the veteran's 
use of any braces, splints, cervical 
collar, wheel chair, or other assistive 
devices.  Regarding all disorders for 
which the veteran is being examined, the 
examiner should state whether the veteran 
is, in the examiner's opinion, 
voluntarily refusing to cooperate (as 
opposed to being unable to cooperate due 
to a physical disability) with parts of 
the examination.  If so, the examiner 
should specify which parts of the 
examination the veteran is not 
cooperating with.  If the veteran is not 
cooperating with a part of the 
examination (e.g., examination of the 
shoulder), the examiner should not 
attempt to guess at the veteran's level 
of functioning, but rather should instead 
clearly state that that part of the 
examination could not be conducted due to 
the veteran's failure to cooperate. 

Regarding fibrositis of the right 
shoulder, range of motion of the shoulder 
should be reported in all planes and 
specified in degrees.  The examiner 
should specify whether the impairment is 
equivalent to scapulohumeral ankylosis, 
with the scapula and humerus moving as 
one piece, and if so the examiner should 
characterize the disorder as equivalent 
to ankylosis with one of the following: 
unfavorable, with abduction limited to 25 
degrees from the side; intermediate 
between favorable and unfavorable; or 
favorable, with abduction to 60 degrees 
and the veteran able to reach her mouth 
and head. 

Regarding fibrositis of the cervical 
spine disability, the examiner should 
conduct range of motion testing of the 
cervical spine, specifying the range of 
motion in degrees in all planes, and 
comment as to whether there is slight, 
moderate, or severe limitation of motion 
of the cervical spine.

For both fibrositis of the right shoulder 
and fibrositis of the cervical spine, the 
examiner should separately comment on the 
effects of each disability upon the 
veteran's ordinary activity and how any 
pain associated with each disability 
impairs her functionally, particularly in 
the workplace.  The examiner must also 
report the degree of functional loss, if 
any, resulting from pain on undertaking 
motion, weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca and the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2000), as 
applicable.

Regarding both right carpal tunnel 
syndrome and right ulnar tunnel syndrome, 
the examiner should specify for each 
disorder 1) whether it is at as likely as 
not that the disorder developed in 
service or is otherwise related to 
service; 2) whether it is as likely as 
not that the disorder was caused by the 
veteran's service-connected right 
shoulder fibrositis or cervical spine 
fibrositis; and 3) whether it is as 
likely as not that the disorder is 
aggravated by the veteran's service-
connected right shoulder fibrositis or 
cervical spine fibrositis.  
 
3.  The veteran should be afforded a VA 
psychiatric examination to ascertain 
whether the veteran suffers from PTSD, 
and if so, to determine the onset and 
etiology any current PTSD.  The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify on the examination report 
that the claims folder has been reviewed.  
If PTSD is present, the examiner should 
provide the following opinions: 1)  
whether it is at least as likely as not 
that PTSD developed during service or as 
a result of verified stressors in 
service; 2)  whether it is at least as 
likely as not that PTSD was caused by 
service-connected fibrositis of the right 
shoulder and/or fibrositis of the neck or 
treatment for those service-connected 
disorders; 3)  whether it is at least as 
likely as not that any current PTSD is 
aggravated by the veteran's service-
connected fibrositis of the right 
shoulder and/or fibrositis of the neck.
 
4. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If a requested examination does not fully 
comply, including review of the claims 
file, the examination report must be 
returned for corrective action.

5.  Following any appropriate 
development, the RO should issue a 
Statement of the Case on the issues of 
entitlement to primary service 
connection for left and right knee 
disorders, and entitlement to secondary 
service connection for left and right 
knee disorders.  The appellant and her 
representative are to be advised that 
they have sixty days from the date of 
mailing of the Statement of the Case to 
submit a substantive appeal as to any of 
the four issues they wish to appeal.

6.  The RO should adjudicate the question 
of whether new and material evidence has 
been submitted to reopen a claim for 
service connection for a back disorder.  
If the determination remains adverse to 
the veteran, she and her representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and her representative should be afforded 
the applicable time to respond.

7.  After Remand Instructions 1 through 4 
are completed, the RO should readjudicate 
the remanded issues of entitlement to an 
increased rating for fibrositis of the 
right shoulder and entitlement to an 
increased rating for fibrositis of the 
cervical spine (as explained above, being 
sure to apply 38 C.F.R. § 3.344 if the 
combined rating for these two disorders 
is below 50 percent, because this would 
constitute a rating reduction; the Board 
does not in any way imply that the 
combined rating should be reduced), 
entitlement to service connection for 
right carpal tunnel syndrome on a primary 
basis, entitlement to secondary service 
connection for right carpal tunnel 
syndrome, entitlement to service 
connection for right ulnar tunnel 
syndrome on a primary basis, entitlement 
to secondary service connection for right 
ulnar tunnel syndrome, entitlement to 
service connection for PTSD on a primary 
basis, entitlement to secondary service 
connection for PTSD, and entitlement to a 
total disability rating based on 
individual unemployability (TDIU) due to 
service-connected disabilities.  At this 
point, when the extent of all service-
connected right upper extremity pathology 
has been ascertained, the RO must 
readjudicate the issue of entitlement to 
an automobile or other conveyance on the 
basis of whether such service-connected 
upper extremity pathology has resulted in 
loss of use of the right hand as defined 
in 38 C.F.R. § 4.63 (2000).  In the event 
that the veteran has not been granted  
entitlement to an automobile or other 
conveyance, the RO should then 
readjudicate the issue of entitlement to 
adaptive equipment for an automobile.  
This issue should be decided on the basis 
of whether a right knee disorder, if 
granted service connection, results in 
ankylosis of the right knee, and whether 
a left knee disorder, if service 
connected, results in ankylosis of the 
left knee.  If the determinations remain 
adverse to the veteran, she and her 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and her 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with new legislation 
and precedent decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals




 


